IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

THE MRS. FIELDS BRAND, INC.,         )
                                     )
                 Plaintiff,          )
                                     )
           v.                        )   C.A. No. 12201-CB
                                     )
INTERBAKE FOODS LLC,                 )
                                     )
                 Defendant.          )


                       MEMORANDUM OPINION

                       Date Submitted: March 2, 2017
                        Date Decided: June 26, 2017

David A. Jenkins and Robert K. Beste III, SMITH KATZENSTEIN & JENKINS
LLP, Wilmington, Delaware; Bijan Amini and Avery Samet, STORCH AMINI PC,
New York, New York; Attorneys for Plaintiff.

Chad S. C. Stover and Kevin G. Collins, BARNES & THORNBURG LLP,
Wilmington, Delaware; Damon R. Leichty and Alice J. Springer, BARNES &
THORNBURG LLP, South Bend, Indiana; Attorneys for Defendant.




BOUCHARD, C.
      In March 2012, Mrs. Fields Brand, Inc. entered into a Trademark License

Agreement that granted Interbake Foods LLC an exclusive license to manufacture

Mrs. Fields-branded cookies for sale in certain retail store channels. The License

Agreement has an initial term of five years that ends on December 31, 2017.

      In April 2016, after the relationship between the parties had deteriorated,

Interbake notified Mrs. Fields that it was terminating the license early, which

prompted Mrs. Fields to initiate litigation and seek a declaration that Interbake’s

purported termination was invalid. For the past fourteen months, Interbake has

continued to operate the licensed business under a standstill order, but the litigation

quickly escalated, with each side asserting multiple contractual claims for damages

and other relief against the other.

      In this post-trial decision, I conclude that Interbake’s purported termination of

the License Agreement was invalid and that the license thus remains in place. I

further conclude that both parties have failed to establish an entitlement to damages

or other relief based on any of the numerous theories they advanced.

I.    BACKGROUND

      The facts recited in this opinion are my findings based on over 700 trial

exhibits, live and video testimony from a six-day trial in which sixteen fact and three

expert witnesses testified, and deposition testimony. I accord the evidence the

weight and credibility I find it deserves.

                                             1
         A.    The Parties

         Founded in 1977, plaintiff The Mrs. Fields Brand, Inc. (“Mrs. Fields”) is a

Delaware corporation headquartered in Broomfield, Colorado. Mrs. Fields operates

multiple business lines, including: (1) franchising stores that serve fresh-baked

cookies; (2) licensing the Mrs. Fields trademark and recipes to make and sell shelf-

stable cookies for sale in retail stores like grocery, drug, and convenience stores; (3)

making online and catalogue-based gift sales directly to consumers; and (4)

producing confections and other products.1 Mrs. Fields is owned and managed by

Famous Brands International (“Famous Brands”), a portfolio company of Z Capital

Partners, LLC (“Z Capital”).

         Defendant Interbake Foods LLC (“Interbake”) is a Delaware limited liability

company headquartered in Richmond, Virginia. Interbake is controlled by Weston

Foods US, Inc., (“Weston Foods”), which is itself controlled by George Weston

Limited (“George Weston”). Interbake operates as Weston Foods’ biscuit division,

and provides products through four business segments: retail private brands, Girl

Scout Cookies, dairy, and food service.2




1
    Tr. 1279 (Lyman).
2
    Tr. 224-25 (Gormley).
                                           2
         B.       Mrs. Fields’ Branded Retail Business Before Interbake

         In 1999, Mrs. Fields granted a company called Shadewell Grove a license to

produce and market a shelf-stable cookie in retail channels.3 Shadewell ramped up

distribution quickly but unprofitably through heavy use of slotting fees and trade

spend.4 Slotting fees are one-time payments from the supplier to retail stores to

secure shelf space for a product.5 Trade spend is a discount off the price charged to

retailers in exchange for promoting products through various methods, such as

coupons, “buy-one-get-one-free” promotions, and participation in trade shows. The

purpose of trade spend is to stimulate sales, but the expense is taken from the

supplier’s profit margin.6

         Under the Shadewell license, gross sales of Mrs. Fields’ branded retail

products peaked in 2000 at $51.2 million and then declined each year thereafter to

$39 million in 2005.7 By 2006, Shadewell had put itself “in a financial hole” due to

its “big infrastructure” and its aggressive use of trade spend and slotting fees. 8




3
    Tr. 9-10 (Courtney).
4
    Tr. 78-79 (Courtney), 699 (Rummel).
5
    Tr. 17-18 (Courtney).
6
    Tr. 15-17 (Courtney).
7
    JX 76 at 4.
8
    Tr. 79 (Courtney).
                                           3
Shadewell defaulted on the royalties it owed Mrs. Fields as well as payments it owed

to Oak State, the contractor responsible for manufacturing the products.9

         In 2006, Shadewell filed for bankruptcy and Mrs. Fields assumed direct

control over the branded retail business, appointing Neal Courtney to manage it.10

For the first eight to ten weeks, Mrs. Fields experienced product shortages because

Oak State had stopped manufacturing the product.11 In connection with assuming

control over the business, Mrs. Fields hired a sales team and a product-supply

manager, and developed an accounting department.12 The transition in-house took

approximately six months.13

         After the branded retail business was transitioned in-house, sales dropped to

$23 million in 2007 before recovering to $29.1 million in 2008.14 For the next three

years, annual sales remained within a fairly narrow range: $27.8 million in 2009,

$29.3 million in 2010, and $29.6 million in 2011.15 Analyzing the sales and trade

spend figures from 2007 to 2011, an internal Mrs. Fields board presentation

commented that “Trade spend continues to increase to maintain distribution and


9
    Tr. 699-700 (Rummel).
10
     Tr. 11-13 (Courtney), 700 (Rummel).
11
     Tr. 700 (Rummel).
12
     Tr. 1444-45 (Anson).
13
     Tr. 1445 (Anson).
14
     JX 76 at 4; see also JX 180 DB001194.
15
     JX 76 at 4.
                                             4
drive velocity.”16 During this same five-year period, the profitability of the branded-

retail business varied significantly:

           Year               Sales                Trade Spend %      Profit17
           2007               $23.4 million        12%                $1.1 million
           2008               $29.1 million        14.3%              $0.8 million
           2009               $27.8 million        18.4%              $2.3 million
           2010               $29.3 million        19.6%              $3.1 million
           2011               $29.6 million        21.6%              $2.0 million

         Around 2009 or 2010, Mrs. Fields scored a “big win” by obtaining shelf space

from Walmart. 18 According to Courtney, Walmart is a “benchmark” for “every

other major grocer, retailer in the country,” and once product is on the shelves at

Walmart, it gains credibility among other retailers and obtaining shelf space

becomes easier.19

         C.        Negotiations over the License Agreement

         In 2011, Mrs. Fields and Interbake entered into licensing talks. 20               A

considerable part of Interbake’s business comprised “private-label” manufacturing,

meaning that Interbake manufactured cookies sold under other companies’ brands.21

Mrs. Fields believed that Interbake’s vertical integration, extensive experience with


16
     JX 76 at 4.
17
     JX 76 at 4; Tr. 127-28 (Courtney) (trade spend depicted as a percentage of gross sales).
18
     Tr. 29-30 (Courtney).
19
     Tr. 30 (Courtney).
20
     Tr. 33-35, 36-38 (Courtney); JX 70.
21
     Tr. 33 (Courtney); JX 10 at 32 (McDonough Dep.).
                                               5
private-label cookies, and existing retailer relationships could be leveraged to

increase distribution of Mrs. Fields cookies.22

         Neal Courtney, who was now Mrs. Fields’ Chief Operating Officer, and Seth

Monette, Interbake’s primary sales leader for retail private brands and contract

manufacturing, were the primary negotiators. They exchanged drafts of a trademark

license agreement through Mrs. Fields’ broker, Stu Seltzer.23 Other key players in

the negotiations included Mrs. Fields’ then-CEO, Tim Casey, and Interbake’s then-

President, Kevin McDonough.24

         On February 3, 2012, Mrs. Fields sent Interbake the first draft of a proposed

trademark license agreement that it prepared using as a template a previous license

Mrs. Fields had with Unilever.25 Section 15(e)(iii) of the draft, which Mrs. Fields

inserted into the Unilever template, allowed for early termination of the agreement

if Interbake failed to reach $25 million in net sales in any year.26 The draft also

required Interbake to meet minimum annual sales thresholds, ranging from $20




22
     JX 14 at 235-36 (Courtney Dep.).
23
     Tr. 47 (Courtney).
24
     JX 5 at 34, 63, 67-68, 114 (Monette Dep.).
25
 Tr. 43-44 (Courtney); Tr. 1092 (Monette); JX 17 at 120-22 (Seltzer Dep.); JX 81
MF00016671.
26
  JX 81. The provision contains an apparent typographical error because it refers to two
different figures as the sales threshold: “twenty million ($25,000,000) dollars per Contract
Year.” JX 81 (emphasis added).
                                              6
million to $35 million in net sales from year 1 to year 5.27 In Section 19(c), Mrs.

Fields represented and warranted that “it will not intentionally do anything to destroy

or impair its existing image.”28

         On February 4, 2012, in an internal Mrs. Fields email, Casey asked Courtney

about inserting a provision in the license agreement obligating Interbake to spend

some minimum amount on advertising and marketing “to ensure [an] aggressive

growth strategy.” 29 Courtney responded, “That’s a little complicated because of

trade spend and slotting fees. Do you want a commitment above that?”30 Casey

ultimately decided it was “not worth raising” the topic with Interbake because it

would “complicate things.”31

         On February 16, 2012, the parties met and reviewed the draft agreement.32 A

slide deck Mrs. Fields presented at the meeting stated that the Mrs. Fields brand

“attracts the best franchisees because we give them the best support and the best

economic model,” that the brand is “on trend” and “still resonates with consumers”

nearly “35 years later,” that “we will build and support our brands because they are



27
     JX 81 § 5(b), Ex. C.
28
     JX 81.
29
     JX 84 MF0001120.
30
     JX 84 MF0001120.
31
     JX 84 MF0001120.
32
     JX 86; Tr. 49-50 (Courtney).
                                          7
the reason we are here in the first place,” and that “we will always maintain the

integrity and taste of our current recipes.” 33      On the other hand, one slide

acknowledged that Mrs. Fields was “missing the mark” with aligning “consumer

expectations across all channels.”34

         Later on February 16, Selena Sanderson, an Executive Vice President at

Interbake, suggested in an internal email modifying the termination section to add

an “out for Interbake in the event of brand deterioration” or a “quality issue” outside

of Interbake’s control, such as something in “another part of [Mrs. Fields’]

business.”35 Section 19(c) of the license agreement later was revised to require Mrs.

Fields to “continue to support the brand through advertising and marketing efforts

consistent with past practice.”36

         On February 22, 2012, Interbake circulated a revised draft of the license

agreement. Interbake proposed reducing the Section 15(e)(iii) termination threshold

from $25 million to $20 million in net sales.37 Mrs. Fields agreed to this change

after a discussion between Courtney and Monette.38 Interbake also added Section



33
     JX 96 IBF00058187, 00058194.
34
     JX 96 IBF582000.
35
     JX 87 IBF00042134.
36
     JX 99
37
     JX 89.
38
     Tr. 47-48 (Courtney).
                                          8
15(e)(ix), permitting termination of the license agreement if Mrs. Fields made a

“fundamental change” to the Mrs. Fields brand or marketing guidelines that renders

Interbake’s performance “commercially unviable,” and Section 19(d), a

representation and warranty by Mrs. Fields that it has no knowledge of any

occurrence that could reasonably be expected to become materially adverse to Mrs.

Fields’ business, the value of the branded retail products, or Interbake’s ability to

consummate the transaction. 39 The parties exchanged another set of drafts on

February 28 with minor alterations.40

         On March 12, Interbake sent Mrs. Fields a revised draft of the License

Agreement that renumbered Section 15(e) to Section 15(c), and specified that

Section 15(c)(iii)—the minimum sales termination provision—must be triggered

within 15 days following receipt of the annual report. 41 Section 15(c)(ix) now

allowed termination should Mrs. Fields breach a representation or warranty, or

materially damage the value of its brand such that Interbake’s performance is

rendered commercially unviable.          Finally, the provision requiring Interbake to

achieve minimum sales volumes each year was “INTENTIONALLY DELETED.”42




39
     JX 89.
40
     JX 93; JX 95.
41
     JX 99.
42
     JX 99 §5(b); JX 81 §5(b); JX 104 §5(b).
                                               9
          Section 15(c)(iii) in the final License Agreement is silent as to which (or both)

of the parties may terminate the agreement if annual sales fall below $20 million.

Courtney testified that Mrs. Fields asked for the provision “to ensure that a minimum

sales level was maintained, because [Mrs. Fields] had worked hard to build the

business back up,” but he could not recall discussing with Monette or anyone else at

Mrs. Fields who would have the right to invoke the provision.43 On the Interbake

side of the table, Monette recalled asking Courtney for “downside protection” at

some point,44 and McDonough testified that he instructed Monette “to make sure

[Section 15(c)(iii)] was reciprocal,” 45 but there is no evidence in the record that

anyone at Interbake actually discussed reciprocity with Mrs. Fields.

         D.     “Cookie Confusion”

         During its negotiations with Interbake, Mrs. Fields was experiencing

problems with product quality, In particular, the brand was suffering from what

witnesses described as “cookie confusion” attributable to the fact that Mrs. Fields

sells cookies in various channels (e.g., franchising, branded retail, gifting) that have

different shelf lives and are baked using different recipes.46 Pre-packaged cookies

like those sold in retail stores require preservatives and other additives to make them


43
     Tr. 45, 90 (Courtney).
44
     Tr. 1090-1091 (Monette).
45
     Tr. 1006-07 (McDonough).
46
     Tr. 115-16 (Courtney); Tr. 1615 (Barr).
                                               10
shelf-stable that are not necessary for fresh-baked cookies. Thus, when a consumer

purchases a pre-packaged cookie expecting the quality and taste of a fresh-baked

cookie, the negative experience damages the Mrs. Fields brand.47

         A January 2012 Mrs. Fields board presentation stated that the current branded

retail group “product does not meet the Mrs. Fields cookie standard or consumer

expectation impacting repeat purchase and overall velocity.”48 In the same vein,

Casey remarked to Courtney in a February 1, 2012 email discussing “Priorities” that

“We have to fix quality in all three channels—it’s our brand.”49

         On March 2, 2012, Casey sent an internal email to the Mrs. Fields board

outlining key initiatives for 2012. The number one initiative was to “Reformulate

the recipe of the cookies in all three channels: franchise stores . . . gifting . . . and

branded retail.” 50 The email further explained that reformulating the recipes for its

branded retail products was “less of a priority as a licensing partner is pursued.” 51

True to this last email, Mrs. Fields did not reformulate the branded retail recipes after

it became apparent it would enter into a license agreement with Interbake.




47
     Tr. 115-18 (Courtney); Tr. 1112 (Monette); see also JX 189
48
     JX 76 at 3.
49
     JX 78 MF00011037.
50
     JX 98 DB000284.
51
     JX 98 DB000284.
                                             11
         E.     The License Agreement

         On March 16, 2012, Mrs. Fields and Interbake entered into the License

Agreement for an initial five-year term ending December 31, 2017, with an option

to renew for an additional five years.52 The License Agreement provides Interbake

with the exclusive right and license to use specified trademarks, recipes and other

intellectual property to manufacture, market, and sell Mrs. Fields branded products

through certain distribution channels within a defined territory.53

         The License Agreement contains no provision requiring Interbake to use best

or reasonable efforts, to achieve a minimum amount of sales in a given period, or to

spend a minimum amount on trade spend or other forms of promotion in a given

period, but it does require Interbake to pay Mrs. Fields a minimum royalty of $2

million each year for the last four years of the contract. 54 The License Agreement

also contains no prohibition against Interbake selling competing products.

         Both parties were thrilled with the License Agreement at the time. Courtney

at Mrs. Fields was impressed with Interbake’s “tremendous expertise in the cookie

industry,” its success in the private label business, and the backing it had from




52
     JX 104 § 15(a, b), Ex. A.
53
     JX 104 § 1(a).
54
     JX 104 § 5(a), Ex. D-1.
                                          12
Weston Foods.55 He thought that the relationship was a “perfect fit.”56 McDonough

at Interbake remarked in an internal memorandum that the project was “a unique

opportunity to obtain an iconic brand in the cookie category for minimum

investment,” and would give Interbake “entry into branded market with a leading

cookie brand that has high brand recognition and opportunity for growth.”57

         F.     Transition of the Business from Mrs. Fields to Interbake

         Between March 16, 2012 and November 1, 2012, Mrs. Fields continued

operating the retail brand business while Interbake prepared its sales staff and

manufacturing capabilities to take over the operations. Mrs. Fields’ lead salesman,

Robert Rummel, sent Monette weekly reports and commentary about all branded

retail sales.58

         In July 2012, Interbake promoted Monette to Vice President of Retail.59 That

same month, Rummel traveled to Interbake’s headquarters in Richmond, Virginia to

bring its marketing department up to speed on what was needed to market the Mrs.

Fields products.60 Courtney and Rummel provided Interbake with the sales details



55
     Tr. 58 (Courtney).
56
     Tr. 58 (Courtney).
57
     JX 97 IBF00045415.
58
     Tr. 736 (Rummel); JX 3 at 137-38 (Rummel Dep.).
59
     JX 5 at 6 (Monette Dep.).
60
     Tr. 738 (Rummel).
                                          13
of all accounts, including trade spend, off-invoice allowances, and promotional

activity.61 Mrs. Fields held weekly meetings with Interbake’s supply team to ensure

that as Mrs. Fields wound down production, Interbake could ramp up production.62

         To produce the Mrs. Fields cookies, Interbake invested $5 million in

upgrading its production lines.63 The investment added cooling capacity required to

produce soft-baked cookies and certain packaging capabilities, in particular for

selling single-serve cookies.64

         While the transition was underway, product quality continued to be a concern

internally at Mrs. Fields. In an August 15, 2012 meeting, the Mrs. Fields board

discussed the “causes and effects” of declining product performance at CVS and

Shopper’s Drug Mart.65 The board then decided that Mrs. Fields would “strongly

emphasize to Interbake the need to improve the quality of the current product line.”66

         On November 1, 2012, Rummel was transitioned from Mrs. Fields to become

an Interbake employee, and Interbake took over operation of the business.67




61
     JX 122; Tr. 37-38 (Courtney), 742 (Rummel).
62
     JX 15 at 22-24 (Erpelding Dep.).
63
     Tr. 960-61 (McDonough).
64
     JX 107 IBF00042240; Tr. 1788-89 (Thomas).
65
     JX 118 ZC002279.
66
     JX 118 ZC002279.
67
     Tr. 66 (Courtney), 746 (Rummel).
                                           14
         G.     Concerns with the Mrs. Fields’ Brand

         After Interbake assumed operational responsibility for branded retail, Mrs.

Fields continued to grapple with weakness in its franchise business, continuing

quality problems, and brand stagnation. On or about November 27, 2012, Tim

Casey, Mrs. Fields’ CEO at the time, delivered a presentation for the board of

Famous Brands, Mrs. Fields’ parent company, highlighting the challenges facing the

Mrs. Fields brand.68 Casey discussed the year-after-year decline in the number of

franchise stores since 2007. Cautioning that “[b]rick and mortar store fronts are an

essential part of the brand’s health,” his presentation stated that “[o]ur base continues

to erode putting distribution and brand equity at risk.” 69 Casey’s speaker notes

acknowledged that “[w]e are late to focus on the Mrs. Fields Brand,”70 and that “[w]e

have close to a $300M brand with little to no investment in brand stewardship!”71

         The presentation included a “Case Study” of the Branded Retail Group

(“BRG”)—the business licensed to Interbake—as a “good example” of what

happens to a business when investment in a brand is neglected:

          With limited investment over the last 6 years the BRG business has
           realized a relatively flat top line and a very inconsistent bottom line



68
     Tr. 146, 154 (Courtney); JX 134.
69
     JX 134 ZC003090-91.
70
     JX 134 ZC003079.
71
     JX 134 ZC003079, ZC003097.
                                            15
          If the BRG business had not been licensed early this year, significant
           investment would have been needed to sustain and grow the
           business
                      Essentially, “INVEST or DIE”
          The BRG scenario is a very good example of what happens when
           investment isn’t made to strengthen and sustain the brand . . . Very
           predictable results.72

The presentation also included a “5 Year Strategic Plan” that summarized the

“Current Reality” facing Mrs. Fields, which reiterated the need for additional

investment in its brand:

         2. We need to invest in the brands to support growth
            1. No significant investment in brand marketing to support our
               franchising or licensing partners has occurred in several years.
         3. Mrs. Fields needs revitalizing.
            1. Mrs. Fields brand has not been addressed in over 10 years
            2. Store unit economics don’t work therefore franchising is
               stagnant73

         Addressing point 2.1 quoted above, Casey explained that his presentation was

referring to “investment outside the traditional marketing expenditures that hit the

P&L” that Mrs. Fields used “to normally support the brand.”74 Casey recommended

investing $10 million in 2013 and 2014 on top of the traditional marketing

expenditures that Mrs. Fields already was incurring to support “Growth Initiatives,”

part of which was necessary to increase brand awareness across all of Mrs. Fields’



72
     JX 134 ZC003100.
73
     JX 134 ZC003122.
74
     JX 12 at 112-13 (Casey Dep.).
                                           16
business channels.75 The proposed investment was never made, and Casey left the

company three months after delivering the presentation.76

         H.     Interbake’s Initial Efforts to Acquire Mrs. Fields in 2013

         Shortly after assuming operational control over the Mrs. Field retail business

as licensee, Interbake expressed interest in acquiring the business outright. A

December 13, 2012 slide deck outlining Interbake’s strategic plan for 2013-2017

stated that one of Interbake’s strategic initiatives was to “Secure Mrs. Fields long-

term brand control and drive growth of the business and brand (new items, new

customers, unlocking trade efficiencies, meaningful innovation.).” 77 The deck

identified the “[f]ailure to secure long term brand control” as a “key risk” to

expanding Mrs. Fields “across other product platforms and channels.”78

         In a January 29, 2013 letter, Interbake expressed its “preliminary interest” in

purchasing the Mrs. Fields brand for the “retail and licensing segment of the

business” for approximately $30 million.79 Interbake followed up with a letter of

intent dated March 6, 2013, offering to purchase the Mrs. Fields brand for $32

million and to provide Mrs. Fields with a worldwide, perpetual, royalty-free license


75
     JX 134 ZC2003123; Tr. 153-54 (Courtney).
76
     Tr. 154-155 (Courtney).
77
     JX 131 at 2.
78
     JX 131 at 4.
79
     JX 136 IBF00042798.
                                            17
for the franchise and gifting business.80 After Mrs. Fields balked at the proposal,

Interbake sent a revised letter of intent on May 15, 2013, proposing that Mrs. Fields

retain ownership of the brand while providing Interbake a worldwide, perpetual,

royalty-free license for all purposes other than franchising and gifting for $22

million.81 Courtney remarked in a May 22 internal email to Joe Nasr of Z Capital:

“Obviously, this is not going to fly.”82

         I.    Z Capital Gets Frustrated with Interbake, More Discussions About
               Selling the Retail Brand, and Internal Turmoil at Mrs. Fields

         On January 28, 2014, James Zenni, President and CEO of Z Capital and

Chairman of the Board of Mrs. Fields, stated in an email to one of his partners that

he wanted to “break” or “modify” the License Agreement because it is “killing ou[r]

brand.”83 Zenni reiterated his views later that day to fellow board member David

Barr, blaming cookie confusion between Mrs. Fields’ premium products and

Interbake’s “crap” for crippling Mrs. Fields’ ability to expand its other business

lines:

         I want to revisit the Interbake situation / contract and I don’t want to
         sell the rights (unless it’s a huge number today). It’s clear to me that




80
     JX 214 ZC005272.
81
     JX 215 ZC005282.
82
     JX 215 ZC005279.
83
     JX 188 ZC004643.
                                           18
         their product is not great and killing our brand. To crank up gifting and
         franchising and have their crap on the shelf doesn’t help.84

Barr sympathized with Zenni’s concerns, but reminded him that “their crap” was

once “our crap:”

         I understand and do not disagree with your sentiments. In fact, many
         years ago while at Great American Cookies, this is exactly why I never
         went into packaged goods even though we were approached. I could
         never resolve the quality difference. With that said, we need to
         remember that ‘their crap’ they are selling was ‘our crap’ just two years
         ago and we sold it to them.85

         While Z Capital was expressing frustration with Interbake, Interbake

continued to pursue an acquisition of Mrs. Fields’ branded retail business. As of

May 2014, Interbake was proposing either to acquire the Mrs. Fields’ licensing

channel for between $36-38 million, or to secure a ten-year, extendable option to

acquire the business at higher prices in exchange for an upfront payment of

$500,000.86

         On May 31, McDonough informed George Weston that “[w]e finally have

agreement to non-binding financial terms with Mrs. Fields for the purchase of the

perpetual rights to the Mrs. Fields brand for essentially all bakery products across

all channels world wide with the exception of their Mall stores and on-line gifting.”87


84
     JX 189 ZC004645.
85
     JX 189 ZC004645.
86
     JX 197; JX 207; JX 216.
87
     JX 220.
                                            19
The parties continued to negotiate a potential sale of the licensed business to

Interbake through the summer and fall of 2014, 88 but Mrs. Fields was lukewarm

toward Interbake’s proposals. On June 15, Zenni of Z Capital instructed Courtney

and his team not to “engage in any discussions with Interbake on any topic.” 89

Instead, Z Capital and the Mrs. Fields board assumed direct control over the

negotiations with Interbake.

         On June 27, Courtney emailed Zenni asking permission to resume contact

with Interbake, noting there were “a couple of items they need immediate approval

on or they will lose the sales opportunity (primarily promotional).” Courtney never

received approval and was fired later that day.90 Mrs. Fields also terminated its

entire marketing department except for one person, Stephanie Brady, who remained

until January 2015.91

         Courtney’s termination marked the beginning of a two-year interregnum

where three individuals were appointed and then removed in quick succession as

Mrs. Fields’ CEO. Courtney was succeeded by Joyce Hrinya, who served in an

interim capacity for about six months until he was succeeded by Jeff Werner, who




88
     JX 214; JX 221; JX 240.
89
     JX 222.
90
     Tr. 217 (Courtney).
91
     Tr. 1419 (Anson); JX 7 at 59 (Werner Dep.).
                                            20
also served for about six months. 92 They were followed by Jonathan Drake, who

served as CEO for just five months before he was replaced by Werner, who ran the

company for a second stint of about five months before being replaced in August

2016 by Dustin Lyman, who was serving as CEO as of the time of trial. 93 In total,

six different individuals served as the CEO of Mrs. Fields in seven separate tenures

from March 2012, when the License Agreement was signed, until August 2016.

         In October 2014, George Weston’s annual enterprise risk management review

included a discussion of the “risk related to not having full control of Mrs. Fields

brand,” a topic that appeared in the previous year’s review. 94 The presentation

identified as one of its “Current Mitigation Actions” the need to “Continue to meet

Mrs. Field’s targets,” 95 and contemplated having McDonough meet with Mrs.

Fields’ private-equity group in mid-October to discuss brand ownership with the

goal of resolving the issue by the end of the year. 96 The planned October meeting

occurred, but the parties failed to come to an understanding and the negotiations

ended soon after.97



92
     See Tr. 1586-89 (Lyman).
93
     See Tr. 1586-89 (Lyman); JX 13 at 7 (Lyman Dep.).
94
     JX 619 at 8.
95
     JX 619 at 8.
96
     JX 619 at 8.
97
     JX 8 at 161-63 (Kipley Dep.).
                                           21
         On November 28, 2014, an enterprise risk management update circulated

among senior George Weston, Weston Foods, and Interbake employees, including

McDonough, noted that discussions to acquire Mrs. Fields had ended and that going

forward Interbake would need to “Protect volume and EBIT as we transition from

Mrs. Field’s by pursuing licensing arrangements with other biscuit brands.”98 The

update also identified a series of future mitigation actions with respect to Mrs. Fields,

including:

          Invest prudently in brand insights and R&D (limit of $500K-$700k)
           to achieve 2016 targets, while taking into account risk of losing
           brand in long-term
          Hire brand resources to conduct R&D / consumer insights
          Build Mrs. Fields platform to include other channels and products
          Target new business accounts.99

         J.     Interbake Ends Its Pursuit to Acquire the Mrs. Fields Retail Brand

         In February 2015, consistent with its November 2014 enterprise risk update,

Interbake hired Lauren Reynolds as a brand manager to market Mrs. Fields

products.100 Notwithstanding the breakdown in negotiations with Mrs. Fields that

occurred in October 2014, Interbake still believed in early 2015 that it would be

“successful in buying long-term rights to the brand ownership.”101


98
     JX 266 at 3.
99
     JX 266 at 3.
100
      Tr. 1646 (Reynolds).
101
      Tr. 1069 (McDonough).
                                           22
         On April 1, Reynolds shared her 30-day observations on the Mrs. Fields brand

with Interbake leadership. The presentation stated: “Mrs. Fields is a strong brand

equity that has the potential for long-term success in the cookie category.” 102

Reynolds forecasted sales for 2015 at $28.24 million, an 18% increase over 2014.103

The presentation also reiterated Interbake’s goal to “protect control of brand at

Retail,” which Interbake would pursue by continuing “to negotiate to gain ownership

of the brand.”104

         In early 2015, Z Capital decided to solicit bids to sell Famous Brands.105 An

April 15 George Weston presentation summarized the opportunity and the rationale

for making a bid, stating that “[w]e continue to believe that Mrs. Fields is a well-

recognized, premium brand that is an attractive component of our product

portfolio.”106 The “Mrs. Fields business,” the presentation continued, “generated

$18M of revenue (5% of total Interbake) and $3M of EBITDA (16% margin in 2014)

– this is currently the highest margin business in Interbake (excluding NDS).”107

The presentation further stated: “Loss of the Mrs. Fields brand would be detrimental



102
      JX 288 at 12.
103
      JX 288 at 8.
104
      JX 288 at 6.
105
      JX 290 at 2.
106
      JX 300 at 5.
107
      JX 300 at 5.
                                           23
to our strategic growth plan and our ability to grow other branded business.”108 On

April 20, Interbake submitted a $50 million bid for both the branded retail business

and Mrs. Fields’ e-commerce platform and gifting business.109

         On April 30, 2015, Interbake and Mrs. Fields held a strategic planning

meeting. Zenni, Monette, and Reynolds were among the attendees. Product quality

was a primary topic. Rebecca Hamilton, a Mrs. Fields project manager, recounted

that “[t]here was a lengthy discussion regarding the quality of the Interbake cookie

and what we need to do to make formula adjustments. Laura [Reynolds] and Seth

[Monette] suggested our R&D teams work together to evaluate and modify existing

formula’s to better represent the Mrs. Fields brand.”110

         Another topic discussed at the April 30 meeting was a new promotional

program Interbake was undertaking with the United Service Organizations between

May and July 2015 called “Share Your Hero.” The promotion invited customers to

submit stories about their individual heroes in return for coupons and product

samples, with the winner to receive one year’s worth of cookies and to be featured

on Mrs. Fields cookie boxes.111 Interbake asked to “tie the USO program” to the

official Mrs. Fields website to appeal to a broader audience, but Mrs. Fields refused,


108
      JX 300 at 5.
109
      JX 305.
110
      JX 311.
111
      JX 311.
                                         24
quarantining the Interbake cookies from Mrs. Fields’ other products “to avoid further

cookie confusion in the market place.”112

         On May 6, 2015, Mrs. Fields rejected Interbake’s offer to acquire Mrs. Fields’

branded retail business and its e-commerce platform and gifting business for $50

million. An internal Weston/Interbake email reported that “Z-Capital has decided

to continue to own the business and execute on its business plan.”113

         K.     Interbake Plans to Exit the Mrs. Fields Relationship

         Z Capital’s reversal of its decision to sell Famous Brands marked a turning

point in the relationship between Mrs. Fields and Interbake. After two years of

sporadic discussions, Interbake was faced with the reality that it would not be able

to acquire control of the Mrs. Fields brand and that its role would be limited to that

of a licensee. This realization set in motion a desire on Interbake’s part to exit its

relationship with Mrs. Fields. As discussed below, the initial plan was to exit when

the term of License Agreement expired at the end of 2017, but the timetable was

accelerated later in the hope of negotiating an exit in mid-2016.

         On May 7, 2015, Selena Sanderson at Interbake emailed Monette and

Reynolds, asking for Reynolds’ recommendation “on additional spend given that we

will continue to be” licensees and not owners, and Monette’s thoughts on the “sales


112
      JX 311; Tr. 1651-52 (Reynolds).
113
      JX 313 IBF00007312.
                                           25
benefit for this spend (vs what’s in the budget).”114 In response, Monette identified

a new risk of $1 million in lost sales due to “[c]ore business softness,” 115 which he

described as the “impact of zero consumer spend.”116 On June 2, Reynolds emailed

Tiffany Reeve, Interbake’s Vice President of Financing, explaining that the trade

spend in the budget was committed to various projects and that no additional spend

was available for the second half of 2015.117

         On June 15, Daryl Gormley took over as President of Interbake, reporting

directly to McDonough, who had been promoted to President of Weston Foods’

frozen and biscuit divisions.118 On the same day, Reynolds circulated an updated

brand strategy deck.119 The presentation estimated that sales for 2015 would be

$21.5 million, down 10.2% from the prior year and down 15.7% from the 2015

budgeted amount, a drop “driven by strong headwinds, including poor retail

velocity,” and that sales for 2016 would be $21.7 million.120 The presentation also

referenced a planned exit from the relationship with Mrs. Fields in 2017:




114
      JX 313 IBF00007312.
115
      JX 319 at 2; Tr. 1189-90 (Monette).
116
      JX 313 IBF00007311.
117
      JX 324.
118
      Tr. 537 (Gormley); JX 10 at 5-6 (McDonough Dep.).
119
      JX 328.
120
      JX 328 at 2.
                                            26
          Planned exit from Mrs. Fields brand and license in 2017 based upon
           poor partnership relationship and significant investment needed to
           reverse brand health
             o Minimum Gross Sales of $34.0 million are needed by the end
                of 2016 for license auto-renewal; large gap exists to achieve
                minimum121

         The plan to exit the Mrs. Field brand and license in 2017 was reiterated in a

Weston Foods Brand Strategy Update dated June 22, 2015, which noted that:

“Brand health is poor and we anticipate continued deterioration of the brand equity

due to lack of support and investment from Famous Brands.”122 Paviter Binning,

George Weston’s President and CEO, confirmed that, as of mid-June 2015, it was

Interbake’s plan to exit the relationship with Mrs. Fields in 2017.123

         Although it planned to exit the Mrs. Fields business, Interbake still had a

business to run in the meantime. On June 23, Reynolds emailed Hamilton at Mrs.

Fields:

         I wanted to reach out to see if you had an R&D contract you would like
         us to work with on the cookie formulas? We would like to remove PHO
         [partially hydrogenated oils] from all formulas and feel this is a great
         opportunity to optimize the product. Please let me know who I should
         be working with on this.124




121
      JX 328 at 2.
122
      JX 331 (Branded Strategy Update) at 2.
123
      JX 25 at 90-91 (Binning Dep.).
124
      JX 341.
                                               27
Three weeks later, Hamilton relayed the email to Famous Brand’s Chief Marketing

Officer, stating: “Lauren’s second email inquiring about who to work with from our

team on the Interbake formulas. I basically told her that we had some changes

internally and were trying to figure out the best person for her to work with and that

I would get back to her.”125 Mrs. Fields never responded to Reynolds’ request for a

contact person, and never offered any resources to address cookie confusion or the

formula problem.126

         While mid-2015 Interbake internal documents were reflecting its concern that

the Mrs. Fields brand was in decline, senior executives overseeing Mrs. Fields also

were discussing internally problems with the brand. One email exchange in August

2015, for example, viewed the shrinking pipeline for franchises as a “brand problem

and product development problem,” and noted the negative effect that discounting

in the retail channel was having on the brand:

         The significant discounting of Mrs. Fields’ products is a weakness.
         Every day I receive a different email offering Mrs. Fields cookies at a
         discount. I believe that this cheapens the brand and I believe that it is
         training Mrs. Fields’ customers to never pay full price because they
         should wait for a coupon or other discount offer, which inevitably will
         be arriving sooner rather than later. The discounting is a poor tactic
         that needs to be reigned in – gifting has been running on their own
         unchecked chasing sales.127


125
      JX 341.
126
      Tr. 1674-1675 (Reynolds).
127
      JX 352 MF00033550-51.
                                            28
         L.     Interbake Accelerates Its Plan to Exit the Mrs. Fields Relationship

         In July 2015, Gormley and his staff at Interbake worked on developing a plan

to exit from the Mrs. Fields relationship. On July 1, Gormley asked Monette how

much Interbake was planning to spend “to support Mrs. Fields” for the remainder of

the License Agreement and the estimated return on that investment. 128 Monette

responded that trade spend “just follows sales up or down” as a percentage of sales,

and that he anticipated trade spend for 2015 would be $4.2 million (or 25%) of

estimated sales of $19 million.129

         On July 3, Gormley asked Monette to “review the Mrs. Fields spending in

more detail – what are we investing, what is the return within the agreement, what

are alternatives and the associated financials including the payment rate if we drop

below threshold, what is the impact to customers/customer relationships?” 130

Monette responded that the trade spend Interbake had set up “is in line with the

category average as we understand it (25% of gross sales)” and cautioned against

reducing it:

         There are no required spending minimums within the agreement. The
         trade we’ve set up for the business is in line with the category average
         as we understand it (25% of gross sales). . . . On the Mrs. Fields
         consumer spending, it really has been and is quite limited. To the extent
         that we ‘invest’ in the brand it really has been through our trade spend

128
      JX 333.
129
      JX 333.
130
      JX 336 at 2.
                                            29
         which is needed to stay on the shelf and drive any customer support
         whatsoever. If we start to peel back trade in a significant way then our
         turns, distribution and customer relationships will suffer. I would not
         recommend that course of action.131

         By mid-July, Interbake’s plan had shifted from exiting the Licensing

Agreement at the end of the term in 2017 to “[m]anag[ing] Mrs. Fields business to

maximize cash generation without alienating customers while planning for transition

within 12 months, in advance of the agreement termination.”132 On July 23, 2015,

Gormley’s team reported their goals for the second half of 2015. One of Reeve’s

goals was to “[d]evelop an exit and backfill strategy for Mrs. Fields.”133 Monette’s

objectives included using trade spend to ensure that Interbake reached $20 million

in sales for the year and developing a two-year plan to manage the exit from the

relationship with Mrs. Fields.134

         Also on July 23, representatives of Mrs. Fields and Interbake met to discuss

the state of their relationship.135 Dustin Lyman, then Vice President of Finance and

soon to become Mrs. Fields’ new CEO, was one of the attendees. He testified that

Mrs. Fields hoped to reaffirm to Monette that Mrs. Fields would be “available at the




131
      JX 336 at 2.
132
      JX 338 IBF00021982.
133
      JX 343 (Reeve).
134
      JX 343 (Monette).
135
      JX 344; Tr. 1282 (Lyman).
                                           30
highest levels of the company to interact with him and the rest of Interbake

management.” 136 Among the topics discussed was the USO Share Your Hero

campaign, which both sides agreed was a success, and continuing concerns about

cookie quality.137 On the latter issue, Interbake pointed out that it had been using

“the recipes they had been given” by Mrs. Fields and that if Mrs. Fields wanted to

change the recipes, it could provide new ones, to which Mrs. Fields responded that

it “did not have the skill set within the company to come up with a new recipe

formulation.”138

         In the months after its July meeting with Mrs. Fields, Interbake implemented

its plan to “backfill” the “significant” “sales and EBIT gap” that would be left by the

planned exit from the Mrs. Fields relationship.139 At the same time, Interbake did

not “want to give Famous Brands the opportunity to leave the agreement at year end”

by failing to meet the $20 million sales threshold in Section 15(c)(iii) of the License

Agreement.140




136
      Tr. 1291-92 (Lyman).
137
      Tr. 1284-86 (Lyman).
138
      Tr. 1285-86 (Lyman).
139
      JX 695.
140
      JX 358 IBF00034922.
                                          31
         In an August 27 email, Monette said he would pull together a plan to meet the

$20 million minimum by using trade spend and other approaches. 141 A few days

later, on September 2, Monette emailed his sales team to inform them that he had

received “buy-in and support from Weston Senior Leadership to take one last trade

deal driven crack at closing our year strong on Mrs. Fields,” and instructed the sales

team to “spend like drunken sailors:”

         I have received buy-in and support from Weston Senior Leadership to
         take one last trade deal driven crack at closing our year strong on Mrs.
         Fields.

         The goal is topline volume 1st, incremental contribution to plan 2nd.
         What does this mean? It means that we can throw out the existing plan
         and TURN UP THE HEAT.

         For example, have a 2/$5 planned that will generate 500 cases in
         orders? Then let’s get a 2/$4 planned that will generate 1500 cases!

         All ideas are on the table so come prepared with ideas and an open
         mind. I don’t want to hear anything about what hasn’t worked or what
         is ideal.

         The only thing I’m interested in is what do you need to drive
         incremental volume for the balance of the year. Demos? Shippers?
         IRC’s? Sharpened Price Points? Co-Ops? Display fees? Menu?

         Tomorrow’s call will be to talk about focus and how.

         It’s not often that we get the green light to spend like drunken
         sailors…plan on being aggressive and moving fast.142


141
      JX 358.
142
      JX 360; see also JX 367.
                                           32
         While Monette’s sales team had the green light to increase trade spend to

increase sales, Reynolds was asked to cut back on marketing expenses.              On

September 30, Reeve emailed Reynolds, asking, “[h]ow much of this can you pull

back on if we say we are not going to continue to support MF with marketing $?”143

Reynolds replied that “I’m at bare bones for Mrs. Fields for 2016. If we no longer

have the brand, it is a different story, but for now I would say I have already pulled

back as much as possible to keep things up and running at a minimum.”144

         M.     Interbake’s Private Label Initiatives

         At the same time that Monette and his sales team were pushing to meet the

$20 million sales threshold for 2015, Interbake was exploring ways to “backfill” the

volume it expected to lose when it exited its relationship with Mrs. Fields. 145

Interbake started by launching a series of private-label projects to develop substitute

products in-house for this purpose.

         On or about October 28, 2015, at Weston Food’s third quarter review meeting,

Interbake presented an updated Mrs. Fields exit plan that contemplated negotiating

an “end date” to its contract with Mrs. Fields in the first half of 2016, and replacing

its products through a “Three Prong Replacement Strategy:”

          Leverage 2015 $20MM minimum miss for early exit

143
      JX 697.
144
      JX 697; see also JX 698.
145
      Tr. 509-11 (Gormley).
                                          33
          Negotiate first half 2016 end date with Famous Brands
          Three Prong Replacement Strategy
           o Project Capricorn for US Mass, Grocery and Club
           o Two SKU value soft baked line for C-Store
           o Exploring “donut” cookie for Shoppers/LCL
          Minimize inventory risk of product and supplies146

         The first prong, Project Capricorn, was a “high quality, chocolate chip-based

cookie line of products” with packaging “completely different” from the Mrs. Fields

product.147 The Mrs. Fields cookie was soft-baked and packaged in a carton. The

Project Capricorn product was a hard cookie that would be sold “in film packaging

with a tray,” which meant that the Project Capricorn product could not go in the

same spot on the shelf as the Mrs. Fields cookie.148

         The second prong was known as Project Bubba. It was an individually

wrapped single-serve cookie that was to be sold in the convenience store channel

using different recipes and flavors than the Mrs. Fields single-serve product but

would be sold in the same size packaging.149 The Project Bubba cookie never made

it past the pilot phase. 150




146
      JX 393 (Weston Biscuits – 3Q Review & Strategic Plan Update) at 13.
147
      Tr. 1694 (Reynolds); JX 405 (Project Capricorn Key Initiative Charter).
148
      Tr. 586-88 (Bagwell).
149
      Tr. 590-92 (Bagwell); JX 405 (Project Bubba Key Initiative Charter).
150
      Tr. 592 (Bagwell).
                                              34
         The third prong was known as Project Sugar Shack. It was a “doughnut

cookie,” “a completely new innovation” intended for the Canadian market that had

“nothing to do with the Mrs. Fields actual product.”151

          In November 2015, Interbake provided samples of the Project Capricorn

product to Walmart when it asked to see a product similar to one that Interbake made

in Canada under the “Decadent” brand name.152 On December 18, Walmart notified

Interbake that it was not interested in Project Capricorn. 153

         Projects Capricorn, Bubba and Sugar Shack were never completed, and the

products contemplated by these three projects were never sold to any retailer or

consumer. 154 After Project Capricorn failed to draw any interest from Walmart,

Interbake adopted another project to make two new cookies for Walmart called

“Walmart Homestyle,” 155 which it planned to sell in packaging with the same

dimensions as the Mrs. Fields’ packaging.156 Interbake originally developed Project

Homestyle as a value soft-baked cookie for Dollar General (under the Clover Valley


151
      Tr. 510, 514 (Gormley); Tr. 594-96 (Bagwell).
152
   Tr. 1694 (Reynolds); JX 407. Although the record is unclear, it appears there also were
some discussions about Project Capricorn with Rite Aid and perhaps with Delhaize. See
JX 428 IBF00009204 (Rite Aid); Tr. 908-10 (Stone) (Delhaize).
153
      JX 420.
154
  Tr. 508, 578-79. (Gormley); see also Tr. 587, 594, 597 (Bagwell), 720-21 (Rummel),
826-27 (Stone), 1693 (Reynolds).
155
      JX 426, JX 434.
156
      JX 440 IBF00011786.
                                             35
label) with less expensive ingredients than the Mrs. Fields premium brand.157 It

ultimately was not sold to Walmart or, besides Dollar General, any other

customers.158

         N.     Interbake Explores a Partnership with Back to Nature

         Going into 2016, Interbake’s “backfill” strategy became focused on a

potential partnership with Back to Nature Foods Company, LLC (“Back to Nature”),

a natural food company. On January 29, 2016, Gormley and McDonough met with

Vincent Fantegrossi, President and CEO of Back to Nature, who recounted the

discussion in an email that day:

         Interbake is very frustrated with Mrs. Fields – the brand is owned by a
         PE company that won’t spend against it, no marketing or trade spend –
         has had six presidents in three years. [McDonough] tried to buy the
         brand and they don’t want to sell it. His strategy is to replace the Mrs.
         Fields by offering a branded and/or private label offering. They can
         terminate in less than 60 days, we are targeting a July 1 kickoff. I
         pressed on the fact that a branded replacement assures better success of
         transitioning space than waiting for PL product development, etc.
         Something we are going to need to push. They project this to be worth
         $3 million in sales to BTN. If we could get a bigger slice, it could go a
         lot higher. They feel we need four SKU’s to do that (we currently have
         two).159




157
      Tr. 588-90 (Bagwell), 861-65 (Stone).
158
      Tr. 1427-28 (Anson); JX 547.
159
      JX 447 BTN000146.
                                              36
In mid-February, Interbake and Back to Nature executives met in Florida to discuss

the proposed joint venture.160

         On March 22, Gormley and Stephanie Bagwell, a program marketing manager

at Interbake, spoke with Back to Nature and agreed “to support the Mrs. Fields

backfill plan” using existing Back to Nature formulations for seven cookies and

“existing Mrs. Fields private label formulation[s]” for seven other cookies, and to

develop four other formulations.161 The next day, Fantegrossi informed his team

about a meeting with Interbake planned for April 6, stating: “[t]his is confidential

because it has not been announced, but we are working with Interbake toward

replacing Mrs. Fields with [SnackWell’s and Back to Nature] everywhere Interbake

controls it . . . They are notifying Mrs. Fields (Famous Brands) on April 5, then

coming to Naples on April 6 to scope our plan of attack.”162 SnackWell’s is a non-

organic brand owned by Back to Nature. 163

         On March 24, Interbake sent Back to Nature some recent data on its sales of

Mrs. Fields cookies.164 Several days later, Interbake sent Back to Nature packaging



160
      JX 469 at 2.
161
      JX 506 IBF00021591-92.
162
      JX 517 BTN001347.
163
   Tr. 389 (Gormley), 597 (Bagwell). The proposed SnackWell’s cookies were at a lower
price point than the Back to Nature cookies, and were never produced. Tr. 389-91
(Gormley), 604, 607 (Bagwell).
164
      JX 522.
                                          37
specifications Interbake had used for the Mrs. Fields products.165 An internal Back

to Nature email comments that it was “attempting to stay close to Mrs. Fields

traditional architecture, while respecting the Back to Nature Brand” to give “retailers

an easy solution to replace the Mrs. Fields product slot on shelf.”166

         While Interbake was exploring a transition to Back to Nature in March, it was

closely managing its Mrs. Fields packaging materials and inventory levels. This led

to some product shortages 167 and the decision to discontinue at least one of its

flavors: the red velvet cookie.168

         O.     Mrs. Fields’ Audit Request

         Under the License Agreement, Mrs. Fields is entitled to review and audit

“relevant financial books and records” of Interbake.169 On November 16, 2015, Mrs.

Fields sent Interbake a letter asking to conduct an “inspection of books and records

relating to the License Agreement.”170 The letter stated that the inspection would be

conducted by Paul Crystal, a consultant who performs licensee contract compliance




165
      JX 518, JX 529.
166
      JX 529.
167
      JX 486, JX 491.
168
      JX 485, JX 490.
169
      JX104 § 7(c).
170
      JX 402 CAS000113.
                                           38
reviews, and enclosed an extensive questionnaire and lengthy lists of items Crystal

wished to review onsite and prior to arrival.171

         On November 24, Interbake objected to Mrs. Field’s request as “overly broad”

and “outside the scope of the commitment between the parties under the

Agreement.”172 After the parties discussed the parameters of the audit in December

2015, the onsite inspection occurred over the course of two days in February 2016.173

         On March 4, 2016, Crystal requested some additional information as a follow

up to his onsite visit, which was provided on March 15 and 21.174 Later in the day

on March 21, Crystal sent Lyman a 37-page draft audit report.175 After March 21,

Crystal had no further communications with Interbake, and was not asked by anyone

at Famous Brands or Z Capital to follow up on his draft audit report.176

         P.     Interbake Seeks to Terminate the License Agreement as It
                Continues Discussions with Back to Nature and Walmart

         On April 5, 2016, McDonough and Gormley of Interbake met with Lyman

and Kipley, a Mrs. Fields board member, in Toronto. Gormley informed the Mrs.

Fields’ representatives that Interbake would be terminating the License Agreement


171
      JX 402; Tr. 1221 (Crystal).
172
      JX 408 CAS000066.
173
      See Tr. 1225-27, 1231-32 (Crystal); JX 415.
174
      Tr. 1265 (Crystal): JX 484, 500.
175
      Tr. 1234 (Crystal); JX 503.
176
      Tr. 1267-68 (Crystal).
                                             39
under Section 15(c)(iii) because sales in 2015 had not met the specified $20 million

threshold.177 Lyman and Kipley were taken by surprise.178 That afternoon, Reeve

emailed Lyman an “annual report” containing the 2015 sales and royalty figures.179

         Also on April 5, Mrs. Fields provided Walmart with updated packaging

information for each of the products it sold Walmart, except for its Mrs. Fields

products.180     Two days later, Interbake pitched Walmart on a “great soft baked

cookie” that would sell faster (“better velocities”) than Mrs. Fields as part of its

strategy to transition Walmart away from Mrs. Fields:

         Our goal is still to provide you with a great soft baked cookie for your
         customers. I will do everything I can to transition in a quality way. I
         want to make sure that we help you with an item that has better
         velocities than the current items. We can discuss options for you to
         lead the market in this change if you want to move first.181

On April 13, Walmart informed Interbake that it was “not interested in adding any

other items” and had decided to discontinue selling the Mrs. Fields products. 182

Andrew Hotchkiss, an Interbake account manager, attributed Walmart’s




177
      Tr. 1296 (Lyman).
178
      Tr. 1296-97 (Lyman).
179
      JX 712.
180
      JX 537.
181
      JX 537 IBF00016533; see also JX 542 IBF00016655-56.
182
      JX 542 IBF00016655.
                                           40
discontinuance of Mrs. Fields to Interbake’s decision to exit from the Mrs. Fields

relationship and the timing of Walmart’s resetting of its “modulars.”183

         After giving Mrs. Fields notice of its intention to terminate the License

Agreement, Interbake prepared to launch a new partnership with Back to Nature.

On April 6, Interbake held a three-hour “Kick-Off Call” with Back to Nature, before

which Interbake circulated a presentation deck containing slides for fourteen of its

major retailers.184 The slides displayed the Mrs. Fields logo along with the logo of

each retailer and contained information Interbake had compiled during its tenure as

licensee of each retailer’s recent sales of Mrs. Fields cookies.185

         On April 12, Gormley emailed Lyman a copy of Interbake’s written notice of

termination, “effective immediately, pursuant to Section 15(c)(iii) of the License

Agreement.”186 Interbake offered to “work with [Mrs. Fields] to ensure an orderly

transition of the Mrs. Fields arrangements.”187 On April 13, Mrs. Fields filed this

lawsuit and, a few days later, sought a temporary restraining order to prevent

Interbake from taking any action to terminate the License Agreement. On April 18,



183
   JX 551 BTN001405; see also JX 547. A “modular” is a preplanned store arrangement
that is used across store locations and is reset after a given period, in this case annually.
See JX 4 at 309-10 (Gormley Dep.); JX 14 at 162 (Courtney Dep.).
184
      JX 616.
185
      JX 616.
186
      JX 538.
187
      JX 538.
                                             41
2016, the Court entered a Standstill Order to which the parties stipulated. It provides

“that neither Mrs. Fields nor Interbake shall take any action to implement any

termination of the License Agreement” and that the parties would “continue to honor

and meet their respective obligations under the License Agreement” until the Court

issues a ruling after trial.188

         On May 4, 2016, Gormley sent Lyman a letter providing Interbake’s “point

of view” concerning its failed relationship with Mrs. Fields.189 The letter asserted

that “Mrs. Fields’ brand health has continued to decline since February 2013, despite

significant investment and effort by Interbake to drive and build the brand.”190 It

further asserted that the business had become “commercially unviable” for

Interbake, thus warranting termination under Section 15(c)(ix) “in addition to [its]

right to terminate for sales coming in less than $20 million annually under Section

15(c)(iii) of the License Agreement.”191

         The initiation of litigation by Mrs. Fields disrupted Interbake’s planned

partnership with Back to Nature.        On May 26, Gormley wrote Fantegrossi




188
      JX 32 ¶¶ 2-3.
189
      JX 569 MF00020865.
190
      JX 569 MF00020866.
191
      JX 569 MF00020867.
                                           42
referencing the litigation and putting on hold “expanding [its] relationship” with

Back to Nature.192

         In April and May, Interbake continued to experience shortages of various Mrs.

Fields products, including its milk chocolate chip cookie, prompting complaints

from customers.193 According to Rummel, Interbake’s director of sales, Interbake

had “corrected the packaging situation at this point,” which was a key reason for its

inability to fill all product orders, but the shortages continued due to “backlog on the

product.”194

         Q.     Sales from 2013 to 2016

         The License Agreement was signed in March 2012, and Interbake assumed

operational control of branded retails products in or about November 2012. For the

four full calendar years on Interbake’s watch, the trial record reflects that the volume

of Mrs. Fields product sales rose modestly from 2013 to 2014, and then declined

significantly in 2015 and again in 2016, while the amount of trade spend Interbake




192
      JX 593 BTN000244.
193
      See JX 553, JX 574, JX 577, JX 579, JX 583, JX 585.
194
      Tr. 779-80 (Rummel).
                                            43
incurred as a percentage of sales increased steadily over the three years for which

data are available:

                              Retail Branded Sales 2013-2016
                        195
 Year Gross Sales               Net Sales         Trade Spend196       Trade Spend
                                (98% of Gross)                         (% of Gross)
 2013      $22,764,278          $22,308,992       $4,056,725           17.82%
 2014      $23,210,119          $22,745,917       $4,911,991           21.16%
 2015      $17,006,419          $16,596,495       $4,110,126           24.17%
 2016      $10,951,446          $10,732,418          -                    -

         Despite Interbake’s failure to achieve $20 million in Net Sales in 2016, Mrs.

Fields did not seek to terminate the License Agreement under Section 15(c)(iii).

II.       THE PARTIES’ CONTENTIONS

         After this action was filed in April 2016, expedited discovery occurred over a

period of approximately six months, after which both parties amended their

pleadings. On November 2, 2016, shortly before trial, Mrs. Fields filed a Verified

Amended Complaint (“Complaint”) asserting four claims:

          Count I seeks a declaratory judgment that Interbake was not entitled
           to terminate the License Agreement under Section 15(c)(iii) and a
           permanent injunction requiring Interbake to continue performing
           under the License Agreement.




195
    Sales figures (rounded) come from the annual royalty reports. JX 190 (2013); JX 276
(2014); JX 446 (2015); JX 728 (2016). On February 23, 2017, Mrs. Fields moved to
supplement the record to include JX 728. Interbake objected to the motion but offered to
stipulate to the gross sales figure included in the chart above.
196
      JX 39 (Expert Report of Vincent A. Thomas) at 14.

                                            44
       Count II seeks injunctive relief and specific performance for
        Interbake’s alleged breaches of certain provisions of the License
        Agreement.

       Count III seeks damages for Interbake’s alleged breaches of various
        provisions of the License Agreement.

       Count IV seeks damages for Interbake’s alleged breach of the
        implied covenant of good faith and fair dealing.

On November 4, 2016, Interbake filed amended counterclaims (the “Counterclaim”),

asserting three claims:

       Count I seeks a declaratory judgment that Interbake was entitled to
        terminate the License Agreement under Section 15(c)(iii) as well as
        Section 15(c)(ix).

       Count II seeks rescission of the License Agreement and damages for
        Mrs. Fields’ alleged breach of express and implied terms of the
        License Agreement.

       Count III seeks rescission of the License Agreement on the theory
        that Mrs. Fields fraudulently induced Interbake to enter into the
        License Agreement through knowingly false and misleading
        representations.

Interbake did not seriously press its third counterclaim during post-trial briefing

and later abandoned it.197




197
   Post-Trial Tr. at 111-12 (Dkt. #195). The amended counterclaims added the fraudulent
inducement claim (Count III) and the implied covenant claim asserted as part of Count II.
Mrs. Fields objected to these additions, which were filed without leave of Court shortly
before trial. That objection is moot given that Interbake abandoned Count III and that the
only implied covenant claim it briefed post-trial—in a one-paragraph argument—is
without merit. See IV.C.2 n. 307, infra.
                                           45
III.        LEGAL STANDARD

            To succeed at trial, “Plaintiffs, as well as Counterclaim-Plaintiffs, have the

burden of proving each element, including damages, of each of their causes of action

against each Defendant or Counterclaim-Defendant, as the case may be, by a

preponderance of the evidence.” 198 “Proof by a preponderance of the evidence

means proof that something is more likely than not.”199 This standard applies to both

Mrs. Fields’ claims and Interbake’s counterclaims.200

            With certain exceptions not relevant here, the License Agreement is governed

by Delaware law.201 Under Delaware law, a “contract’s express terms provide the

starting point in approaching a contract dispute.”202 If, on its face, the “contract is

unambiguous, extrinsic evidence may not be used to interpret the intent of the

parties, to vary the terms of the contract or to create an ambiguity.” 203 If a contract



198
  inTEAM Associates, LLC v. Heartland Payment Systems, Inc., 2016 WL 5660282, at
*13 (Del. Ch. Sept. 30, 2016).
199
      Id.
200
  Medicalgorithmics S.A. v. AMI Monitoring, Inc., 2016 WL 4401038, at *17 (Del. Ch.
Aug. 18, 2016).
201
   JX 104 § 22(k) (“Except to the extent governed by the United States Trademark Act of
1946 . . . or other federal law, this Agreement, and the relationship between LICENSEE
and MRS. FIELDS, shall be governed by the laws of the State of Delaware.”).
202
    Ostroff v. Quality Services Laboratories, Inc., 2007 WL 121404, at *11 (Del. Ch. Jan.
5, 2007).
  GMG Capital Inv., LLC v. Athenian Venture P’rs I, L.P., 36 A.3d 776, 783-84 (Del.
203

2012) (quoting Eagle Indus., Inc. v. DeVibiss Health Care, Inc., 702 A.2d 1228, 1232 (Del.
1997).
                                              46
is ambiguous, however, the Court may consider extrinsic evidence, including

“evidence of prior agreements and communications of the parties as well as trade

usage or course of dealing.”204

         Under Delaware’s objective theory of contracts, “a contract is not rendered

ambiguous simply because the parties do not agree upon its proper construction.

Rather, a contract is ambiguous only when the provisions in controversy are

reasonably or fairly susceptible of different interpretations or may have two or more

different meanings.”205 In considering extrinsic evidence, the Court should uphold,

“to the extent possible, the reasonable shared expectations of the parties at the time

of contracting.”206 “In giving effect to the parties’ intentions, it is generally accepted

that the parties’ conduct before any controversy has arisen is given ‘great

weight.’”207



204
      Eagle Indus., 702 A.2d at 1233.
205
  Rhone-Poulenc Basic Chems. Co. v. Am. Motorists Ins. Co., 616 A.2d 1192, 1196 (Del.
1992).
206
      Comrie v. Enterasys Networks, Inc., 837 A.2d 1, 13 (Del. Ch. 2003).
207
    Ostroff, 2007 WL 121404, at *11; see also Radio Corp. of Am. v. Philadelphia Storage
Battery Co., 6 A.2d 329, 340 (Del. 1939) (“It is a familiar rule that when a contract is
ambiguous, a construction given to it by the acts and conduct of the parties with knowledge
of its terms, before any controversy has arisen as to its meaning, is entitled to great weight,
and will, when reasonable, be adopted and enforced by the courts. The reason underlying
the rule is that it is the duty of the court to give effect to the intention of the parties where
it is not wholly at variance with the correct legal interpretation of the terms of the contract,
and a practical construction placed by the parties upon the instrument is the best evidence
of their intention.”).
                                               47
IV.      ANALYSIS OF TERMINATION CLAIMS

         The dispute that precipitated the filing of this action is whether Interbake was

within its rights to terminate the License Agreement in April 2016, before the

expiration of its initial five-year term on December 31, 2017. That issue forms the

basis of the first claim in Mrs. Fields’ Complaint and Interbake’s Counterclaim.

         In Count I of its Complaint, Mrs. Fields seeks a declaration that Interbake did

not have the right to terminate the License Agreement under Section 15(c)(iii), as it

purported to do in April 2016, and a permanent injunction requiring Interbake “to

continue to carry out its obligations under the License Agreement until December

31, 2017 or, with appropriate advance notice, such earlier date as Mrs. Fields may

reasonably select.”208 In Count I of its Counterclaims, Interbake seeks a declaration

that it properly and effectively terminated the License Agreement under Sections

15(c)(iii) and 15(c)(ix), 209 which Interbake first invoked in writing as a basis for

termination in April and May 2016, respectively.210 In Count II of its Counterclaim,

Interbake seeks to rescind the License Agreement based on Mrs. Fields’ alleged

material breaches of certain provisions in the License Agreement.211 I address the

issues concerning these purported grounds for termination, in turn, below.


208
      Compl. ¶ 56 (Dkt. #135).
209
      Counterclaim ¶ 141 (Dkt. #148).
210
      See JX 538; JX 569.
211
      Counterclaim ¶ 152 (Dkt. #148).
                                            48
         A.     Interbake Is Not Entitled to Terminate the License Agreement
                Under Section 15(c)(iii)

         Section 15(c)(iii) of the License Agreement provides for early termination

should “Net Sales” fall below $20 million in any given “Contract Year:”

         (c) This Agreement may be terminated as follows:
         ...
         (iii) Within fifteen (15) days following the receipt of the annual report
         pursuant to Section 7(b), if LICENSEE fails to reach Net Sales of
         twenty million ($20,000,000) dollars per Contract Year, during the
         Initial Term and Renewal Term, as the case may be.

“Net Sales” is defined to mean 98% of “Gross Sales,” and the term “Contract Year”

corresponds to each calendar year from January 1, 2014 forward.212

         In April 2016, Interbake sought to terminate the License Agreement under

Section 15(c)(iii) because it achieved only approximately $16.6 million in Net Sales

in 2015. Interbake argues that, because Section 15(c)(iii) does not specify which

party has the right to terminate, either party must be able to do so. Mrs. Fields

counters that it would be unreasonable to construe Section 15(c)(iii) to give

Interbake—the exclusive licensee—the ability to terminate for its own failure to

reach the $20 million minimum. Having carefully considered the evidence of record,

I agree with Mrs. Fields for essentially four reasons that the parties’ reasonable




212
      JX 104 at 2-3 & Ex. A.
                                            49
expectations when they entered the License Agreement was that only Mrs. Fields

would be able to trigger a termination under Section 15(c)(iii).

      First, the structure of the License Agreement and commercial logic support

this conclusion. The License Agreement entitles Mrs. Fields to receive a “running

royalty” of 9% on every dollar of Net Sales up to $28 million in Net Sales (with the

royalty rate declining thereafter),213 but it does not impose any best or reasonable

efforts obligation on Interbake to achieve a certain level of sales. Indeed, at

Interbake’s request, a provision requiring that it achieve a minimum amount of

annual sales (ranging from $20 million to $35 million from year 1 to year 5) was

removed from an early draft of the License Agreement. Mrs. Fields did obtain,

however, an important economic protection, namely the right to receive a minimum

royalty of $2 million each year beginning with the 2014 calendar year until the end

of the initial term of the License Agreement. 214 Thus, if Net Sales in a calendar year

from 2014 forward do not exceed approximately $22.2 million—the point at which

$2 million in running royalties would be due under a 9% royalty rate—Interbake is

on the hook to make a true-up payment to Mrs. Fields for the difference.215


213
   The royalty rate changes to 3% between $28 million to $38 million, 4% between $38
million to $48 million, and 5% above $48 million. JX 104 § 4(b).
214
  JX 104 Ex. D-1. The minimum royalty due for the period ending December 31, 2013,
which included part of 2012, was $2.5 million.
  See JX 107 IBF00042242 (“Guaranteed annual minimum royalty of $2.0MM (9% of
215

$22.2MM of revenue)”).
                                          50
      Given this structure, it makes little commercial sense to think the parties

would have intended that Interbake could terminate the License Agreement early

due to its own failure to achieve the $20 million minimum sales threshold and

thereby relieve itself of its minimum annual royalty obligation.216 In interpreting a

contract, Delaware courts seek to “give each provision and term effect . . . . We will

not read a contract to render a provision or term meaningless or illusory.” 217

Interpreting Section 15(c)(iii) to apply reciprocally would negate the purpose of the

minimum annual royalty provision because Interbake could avoid the obligation to

pay the minimum royalty each year for the rest of the license term if it failed to

achieve $20 million in Net Sales in 2014, 2015 or 2016.

      Second, construing Section 15(c)(iii) to be exercisable only by Mrs. Fields is

supported by the text of Section 15(d)(iv). That provision relieves Interbake of any

“further financial obligation” apart from royalties that already have accrued for a

termination under Section 15(c)(iii) “by Mrs. Fields:”

      Following the termination by MRS. FIELDS pursuant to Section
      15(c)(iii), the expiration of this Agreement or the earlier termination by
      LICENSEE as set forth herein, LICENSEE shall have no further
216
   See JX 104 § 15(d)(iv) (“The parties explicitly acknowledge and agree that nothing
herein grants a right to MRS. FIELDS to the Guaranteed Minimum Royalties in the event
of an early termination of this Agreement. LICENSEE agrees to pay all Guaranteed
Minimum Royalties that have accrued prior to termination, and to pay a pro-rata calculation
of Guaranteed Minimum Royalties during the year in which the termination notice is
provided.”).
217
  Osborn ex rel. Osborn v. Kemp, 991 A.2d 1153, 1159 (Del. 2010) (internal quotations
omitted).
                                            51
         financial obligations of any kind hereunder other than the payment of
         Running Royalties which accrued prior to the expiration or termination
         ….

“Contracts must be construed as a whole,”218 and courts will take into account “not

only the language of the provision itself, but also the context of this provision within

the overall framework of the [contract]. The trial court [thus] consider[s] the purpose

of the [provision], as evidenced by its text, as well as other provisions relating to the

[same subject].” 219 If the parties had intended that Interbake could trigger a

termination under Section 15(c)(iii), it is reasonable to assume they would have said

so when referring to that specific provision in Section 15(d)(iv). They did not, which

strongly suggests that they did not intend to afford Interbake this right and which is

consistent with the commercially logical result of ensuring that Interbake cannot use

Section 15(c)(iii) to avoid its minimum annual royalty obligation.

         Third, the negotiation history of the License Agreement confirms that Section

15(c)(iii) was not intended to apply reciprocally.              It was Mrs. Fields—not

Interbake—that inserted the original version of Section 15(c)(iii) into the first draft

of the License Agreement.220 Specifically, using as a template its preexisting license

with Unilever, which did not contain a provision similar to Section 15(c)(iii), Mrs.



218
      Nw. Nat. Ins. Co. v. Esmark, Inc., 672 A.2d 41, 43 (Del. 1996).
219
      Salamone v. Gorman, 106 A.3d 354, 372 (Del. 2014).
220
      See I.C., supra.
                                              52
Fields added the first version of Section 15(c)(iii), which referred to a $25 million

minimum sales threshold.221 Monette of Interbake thereafter asked Courtney of Mrs.

Fields to “reduce it to 20 million,” which Mrs. Fields agreed to do.222 It would make

no sense for Interbake to ask that the threshold be reduced if, as Interbake now

contends, the provision was intended as downside protection for its benefit.

         Fourth, contemporaneous evidence demonstrates that Interbake understood

when it signed the License Agreement that only Mrs. Fields had the right to trigger

a termination under Section 15(c)(iii). This is reflected in an internal Interbake

memorandum dated March 21, 2012—two days before the License Agreement was

signed—that was prepared to obtain authorization for expenditures related to

entering into the license. Summarizing the termination provisions of the License

Agreement, the memorandum states:

       Mrs. Fields has right to terminate where net sales [are] less than $20M
        in any contract year.
       Interbake has the right to terminate where Mrs. Fields materially
        changes the program or damages the brand such that the arrangement
        becomes commercially unviable.”223

221
   The original provision contained an apparent typographical error because it confusingly
referred to both $20 million and $25 million in setting the threshold. See I.C. n. 26, supra.
Nonetheless, concerned about the prospect of a $25 million sales minimum, Interbake
asked that the minimum be reduced to $20 million.
222
      Tr. 47-48 (Courtney); JX 89 at § 15(c)(iii).
223
    JX 107 IBF00042252. The question of whether this summary and subsequent
documents incorporating it are privileged was the subject of a motion to compel that the
Court granted after finding that Interbake had selectively waived privilege. Mot. to Compel
Tr. at 93-94 (Dkt. #161).
                                               53
The same understanding of the parties’ termination rights was incorporated into

several other slide decks that were circulated internally at Interbake and the Weston

entities, some as recently as May 2014.224

         For its part, Interbake argues that Section 15(c)(iii) was intended to operate

for its benefit based on Monette’s testimony that he asked Courtney during the

license negotiations for “downside protection” if the deal “didn’t work out.” 225

There is no parol evidence in the record, however, reflecting any discussions

between the parties over the specific issue of whether Section 15(c)(iii) was intended

to operate reciprocally.226 Monette’s testimony about “downside protection” was

vague and never expressly connected to what became Section 15(c)(iii).227 Based

on the clear weight of the evidence, I find that the “downside protection” Interbake

requested during the negotiations was provided in the form of Section 15(c)(ix),

which logically focuses on the conduct of Mrs. Fields as grounds for termination by

Interbake, and not in the form of Section 15(c)(iii).228


224
   See JX 110 at 3 (March 28, 2012 slide deck); JX 209 at 8 (May 16, 2014 draft slide
deck); JX 213 at 9 (May 21, 2014 draft slide deck).
225
      Tr. 1091 (Dkt. #170) (Monette).
226
      See I.C., supra.
227
      Tr. 1090-91 (Monette).
228
   Tr. 956 (McDonough) (“Q. Was there any other provision that was included in the
agreement, in your estimation, to address this downside protection? A. Yeah. In 15(e)(ix),
I believe it was.”) Section 15(e)(ix) of an early draft became Section 15(c)(ix) in the final
License Agreement. See I.C., supra.
                                             54
         In sum, for the reasons stated above, Mrs. Fields is entitled to a declaration

that Interbake did not have the right to terminate the License Agreement under

Section 15(c)(iii), as it purported to do in April 2016.229

          B.    Interbake’s Purported Termination Under Section 15(c)(ix) Was
                Invalid

         Section 15(c)(ix) of the License Agreement states, in relevant part:

         If MRS. FIELDS (i) has made a representation or warranty in this
         Agreement that was not correct in any material respect at the time it
         was given; . . . or (iii) materially damages the value of the Licensed
         Names and Marks or the goodwill associated therewith, that directly
         renders the performance of this Agreement by LICENSEE
         commercially unviable (including but not limited to, a change that
         materially changes the market for the Royalty Bearing Products and/or
         materially changes the cost structure of the Royalty Bearing
         Products)(each a “Material Program Change”), then this Agreement
         may be terminated upon thirty (30) days written notice to MRS.
         FIELDS, without prejudice to any and all other rights and remedies
         LICENSEE may have hereunder or by law provided.

The first time Interbake invoked Section 15(c)(ix) in writing as a ground for

termination was in a letter dated May 4, 2016, three weeks after Mrs. Fields filed

this lawsuit. 230 Interbake relies specifically on the first and third subsections of

Section 15(c)(ix), quoted above, which I address in that order.231


229
   Because Interbake’s purported termination under Section 15(c)(iii) was invalid, it is not
necessary to decide whether Interbake complied with the requirement in that provision that
the termination occur within “fifteen (15) days following the receipt of the annual report
pursuant to Section 7(b).”
230
      JX 569.
231
   Relying on this Court’s decision in U.S. Bank Nat. Ass'n v. U.S. Timberlands Klamath
Falls, L.L.C., 2004 WL 1699057 (Del. Ch. July 29, 2004), Mrs. Fields argues that Interbake
                                            55
              1.     Interbake’s Purported Termination Under the First
                     Subsection of Section 15(c)(ix) Was Invalid

       The first subsection of Section 15(c)(ix) permits Interbake to terminate the

License Agreement “[i]f MRS. FIELDS (i) has made a representation or warranty in

this Agreement that was not correct in any material respect at the time it was given.”

Interbake contends that it was entitled to terminate the License Agreement under this

provision on the theory that Mrs. Fields falsely represented in Section 19(d) of the

License Agreement that it had no knowledge when it entered into the agreement of

any fact or occurrence that was or could become materially adverse to Mrs. Fields’

business:

       (d) Absence of Certain Changes, Events and Conditions. MRS.
       FIELDS represents and warrants that it has no knowledge of any event,
       occurrence, fact, condition or change that is, or could reasonably be
       expected to become, individually or in the aggregate, materially
       adverse to (a) the business, prospects, condition (financial or otherwise)
       or assets of MRS. FIELDS, its goodwill, or Licensed Names and Marks,
       (b) the value or marketability of the Royalty Bearing Products, or (c)
       the ability of LICENSEE to consummate the transactions contemplated
       hereby, including but not limited to changes in the current customer
       base, knowledge of an impending or threatened loss of a material


failed to comply with the 30-day notice provision in Section 15(c)(ix) because it filed a
counterclaim seeking termination under that provision on May 6, only two days after
providing its written notice on May 4. The notice requirement in Timberlands, however,
expressly was intended to provide a 60-day cure period before an event of default could
arise under a trust indenture. Id. at *3. By contrast, the 30-day period in Section 15(c)(ix)
does not operate as a cure period but as the effective date for a termination, the ostensible
purpose of which is to afford Mrs. Fields thirty days to transition the licensed business once
a notice of termination is provided. Thus, there was no breach of the notice provision for
failure to wait until the expiration of the cure period to file suit.
                                             56
         customer, and/or material changes to the Designated Distribution
         Channels.

The crux of this claim rests on what constitutes a “materially adverse” “event,

occurrence, fact, condition or change,” which Section 19(d) does not define and for

which the parties offered no parol evidence.

                       a.      Defining “Materially Adverse”

         Mrs. Fields analogizes Section 19(d) to “material adverse change” or “effect”

clauses (“MAC” or “MAE” clauses) that are a routine fixture in merger agreements,

which this Court has analyzed on a number of occasions.232 Citing this Court’s 2005

decision in Frontier Oil v. Holly Corp., Mrs. Fields asserts that a “materially adverse”

“event, occurrence, fact, condition or change” must be something that would

“substantially threaten the overall earnings potential of the target company in a

durationally significant manner,” and that none of the purported facts that Interbake

relies on satisfies that standard.233

         Interbake counters that Frontier Oil is inapt because the License Agreement

is not a merger or acquisition agreement but rather a trademark license agreement,

but it offers no alternative reading of the text of Section 19(d). Interbake simply




232
  See, e.g., Hexion Specialty Chemicals, Inc. v. Huntsman Corp., 965 A.2d 715 (Del. Ch.
2008); Frontier Oil v. Holly Corp., 2005 WL 1039027 (Apr. 29, 2005); In re IBP, Inc.
Shareholders Litigation, 789 A.2d 14 (Del. Ch. 2001) (Strine, V.C.).
233
      Pl.’s Ans. Br. at 39-41 (Dkt. #183).
                                             57
observes that the provision does not contain any durational element or requirement

that the alleged “materially adverse” fact threaten “overall earnings potential.”

Interbake further notes that Section 19(d) is an inclusive representation also meant

to cover an event that “is or could reasonably be expected to become materially

adverse.”234

         In my opinion, the test in Frontier Oil provides an appropriate framework to

analyze whether Mrs. Fields breached Section 19(d). In In re IBP, Inc. Shareholders

Litigation, 235 which is the origin of the Frontier Oil test,236 Chief Justice Strine,

writing as a Vice Chancellor, interpreted an MAE clause that, like Section 19(d),

functioned as a representation and warranty that the seller had not suffered a

“material adverse effect,” and which defined that concept in similar terms as:

         any event, occurrence or development of a state of circumstances or
         facts which has had or reasonably could be expected to have a Material
         Adverse Effect . . . on the condition (financial or otherwise), business,
         assets, liabilities or results of operations of [the seller] and [its]
         subsidiaries taken as whole.237




234
      Def.’s Rep. Br. at 8 (Dkt. #186) (emphasis in original).
235
      See IBP, 789 A.2d 14.
236
  Frontier Oil, 2005 WL 1039027, at *34. IBP was decided under New York law, but
Frontier Oil confirmed that the same standard applies under Delaware law. Id.
237
      IBP, 789 A.2d at 65.
                                               58
Based on a careful analysis of the purpose of such a clause, Chief Justice Strine

articulated a three-part framework for determining when such a provision is

triggered:

            [E]ven where a Material Adverse Effect condition is as broadly written
            as the one in the Merger Agreement, that provision is best read as a
            backstop protecting the acquiror from [1] the occurrence of unknown
            events that [2] substantially threaten the overall earnings potential of
            the target in [3] a durationally-significant manner. A short-term hiccup
            in earnings would not suffice; rather the Material Adverse Effect should
            be material when viewed from the longer-term perspective of a
            reasonable acquiror.238

            In 2008, Vice Chancellor Lamb analyzed a similar MAE clause and similarly

held: “The important consideration therefore is whether there has been adverse

change in the target’s business that is consequential to the company’s long-term

earnings power over a commercially reasonable period.”239 He further emphasized

that a party “faces a heavy burden when it attempts to invoke a material adverse

effect clause in order to avoid its [contractual] obligation.”240

            Although the License Agreement did not involve a merger or acquisition, its

drafters in 2012 had the benefit of the doctrine developed in IBP and its progeny

when they negotiated the text of Section 19(d). More importantly, the same factors

underlying its approach—knowledge, magnitude, and duration—are relevant to


238
      Id.
239
      Hexion, 965 A.2d at 738.
240
      Id.
                                              59
construing Section 19(d) in my view, although, as discussed below, the reasonable

expectations of licensees and licensors would not necessarily be the same for buyers

and sellers of a business insofar as the durational factor is concerned.

       Beginning with knowledge, Interbake could not reasonably have expected

when it entered the License Agreement that it would be able to terminate it on the

basis of an adverse fact it knew about and yet ignored.241 If the fact or occurrence

in question were within the parties’ contemplation, they presumably would have

specifically addressed it in the License Agreement. Put differently, if Interbake

entered into the contract despite knowledge of an adverse fact, then it would be

reasonable to assume it either considered the fact to be immaterial or decided to

assume the risk.242 Allowing Interbake to terminate the License Agreement based

on something it knew about at the outset would be tantamount to building into the

agreement an at-will termination mechanism that would vitiate Mrs. Fields’ rights

under the contract, including its right to collect the minimum royalty.



241
    See Y. Carson Zhou, Material Adverse Effects as Buyer-Friendly Standard, 91 N.Y.U.
L. Rev. Online 171, 175-79 (2016), http://www.nyulawreview.org/sites/default/files/
NYULawReviewOnline-91-Zhou.pdf (arguing that the MAE inquiry is derived from
principles of contractual interpretation in order to assess the reasonable acquiror’s intended
risk allocation ex ante, and that a major factor in the outcomes of Hexion and IBP was that
the sellers in those cases contemplated the risk of the adverse occurrences that ultimately
came to pass, yet agreed to the transactions anyway with their eyes wide open).
242
   See IBP, 789 A.2d at 68 (“In large measure, the resolution of the parties’ arguments
turns on a difficult policy question. In what direction does the burden of this sort of
uncertainty fall: on an acquiror or on the seller?”).
                                             60
          As to magnitude, it is reasonable to infer that Mrs. Fields would not have

agreed to Section 19(d) if Interbake could terminate on the basis of a minor setback.

Common sense and commercial reality suggest that any ground for termination of a

license to operate a business should “substantially threaten” the “overall earnings

potential” of that business.

          Finally, as to duration, short-term setbacks are a part of business; “the

important thing is whether the company has suffered a Material Adverse Effect . . .

that is consequential to the company’s earnings power over a commercially

reasonable period.”243 In an acquisition, where the buyer acquires the assets of a

business outright and the cash flows they generate in perpetuity, “one would think”

that a commercially reasonable period “would be measured in years rather than

months.”244 The License Agreement is different. Mrs. Fields retained ownership of

the brand and Interbake’s interest in the business only extends until the license

expires, which occurs after a five-year term, subject to an option to renew the license

for another five years.245 Thus, given the limited duration of the License Agreement,

the period of time that would be “commercially reasonable” in determining whether



243
      Id. at 67.
244
   Id.; see also Hexion, 965 A.2d at 738 (“it means that for such a decline to constitute a
material adverse effect, poor earnings results must be expected to persist significantly into
the future.”).
245
      JX 104 § 15(a)-(b).
                                             61
a consequential decline in earnings has had a material adverse effect on the license

presumably would be shorter than the period of time relevant to the acquisition of

business.

       With the foregoing considerations in mind, I now assess whether the facts and

occurrences Interbake has identified satisfy the MAE requirement in Section 19(d)

of the License Agreement.

                     b.      Interbake Has Not Proven that Mrs. Fields Had
                             Knowledge of a Materially Adverse Fact or Event
                             When It Entered the License Agreement

       The crux of Interbake’s MAE theory is essentially twofold: that Mrs. Fields

knew when it entered into the License Agreement (1) that its retail cookies tasted

awful, and (2) that the value of the Mrs. Fields brand was declining because of a

broken franchise model and lack of investment, which impaired Interbake’s sales by

depressing sales velocity and elevating trade-spend requirements.246

       Section 19(d) is a representation of Mrs. Fields’s knowledge only as of the

date it entered into the License Agreement on March 16, 2012. Interbake relies

heavily on a November 2012 internal Mrs. Fields presentation stating that “Mrs.

Fields needs revitalizing” and that the “Mrs. Fields brand has not been addressed in



246
    Def.’s Op. Br. at 27 (Dkt. #180); see also Post-Trial Tr. at 112-13 (Dkt. #195) (“there’s
a critical problem with the formulation of the cookies and there’s a critical problem in terms
of branding . . . the second issue . . . is this notion that they haven’t invested in the brand
in over a decade.”).
                                              62
over 10 years,”247 but that presentation postdates the Section 19(d) representation by

eight months. The presentation, moreover, was not intended to suggest that Mrs.

Fields had not been regularly incurring marketing expenditures to support the brand.

As Mrs. Fields’ then-CEO (Casey) explained, the presentation was referring to

“investment outside the traditional marketing expenditures that hit the P&L,” which

Mrs. Fields had been incurring in the normal course to “support the brand.”248

         Interbake’s best evidence pre-dating the License Agreement consists of (1) a

September 2011 Mrs. Fields board presentation stating that the price of its retail

cookies had “realistically hit the ‘ceiling’” and describing the need to improve

product quality “to be more consistent with MF brand expectations;”249 (2) a January

2012 board presentation in which Mrs. Fields acknowledged that the “current BRG

[Branded Retail Group] product does not meet the Mrs. Fields cookie standard or

consumer expectation impacting repeat purchase and overall velocity;” 250 (3) a

February 2012 email where Courtney called the franchising model “broken,” to

which Casey responded, “we have to fix quality in all three channels—it’s our

brand;”251 and (4) a March 2, 2012 email identifying the need to “reformulate the


247
      JX 134 ZC003122.
248
      JX 134 ZC003100.JX 12 at 112-13 (Casey Dep.).
249
      JX 66 at 2.
250
      JX 76 at 3.
251
      JX 78 MF00011037.
                                          63
recipe of the cookies in all three channels” as a key initiative for 2012 and explaining

that recipe reformation for branded retail products is “less of a priority as a licensing

partner is pursued.”252 This evidence, considered in the aggregate, falls short in my

opinion of evidencing a “materially adverse” “event, occurrence, fact, condition or

change” under Section 19(d).

         Awful taste does not qualify as a material adverse fact or event within the

meaning of Section 19(d) because the retail branded cookies were openly available

on store shelves. Interbake thus had ample opportunity to test the quality of the Mrs.

Fields cookies (and it is hard to imagine it did not) before deciding to enter into the

License Agreement. Mrs. Fields also expressly disclosed to Interbake in a February

16, 2012 due diligence presentation—one month before the License Agreement was

signed—that it was “missing the mark today” on aligning quality “with consumer

expectations across all channels.”253 And contrary to Interbake’s contentions that

“sky-rocketing trade spend” and “slow sales velocity” was “covered up by MSF,”254

Mrs. Fields provided Interbake during due diligence with detailed financial




252
      JX 98 DB000284.
253
      JX 96 IBF582000.
254
      Def.’s Op. Br. at 27 (Dkt. #180).
                                           64
information, including actual sales and trade spend figures for 2009, 2010 and most

of 2011.255 Interbake has never contested the accuracy of any of those figures.256

         As for brand decline, any inference of a material adverse effect as of the date

of the License Agreement is undermined by Interbake’s own statements and conduct.

In February 2012, Kevin McDonough described Mrs. Fields as an “iconic brand”

and a “leading cookie brand that has high brand recognition and opportunity for

growth.”257 Between January 2013 and May 2015, Interbake made repeated offers

to purchase what it characterized in April 2015 as a “strong brand . . . that has the

potential for long-term success.”258 Interbake’s assertion that Mrs. Fields concealed

from it a material brand decline seems highly pretextual given the striking fact that

Interbake repeatedly tried to acquire the brand for more than two years, during which

time it was operating the retail cookie business and had first-hand knowledge of the

brand’s strength. A reasonable licensee would not have been so ardent in its

overtures if that experience indicated a brand impairment that substantially

threatened overall earnings potential.

         Reinforcing the pretextual flavor of its reliance on Section 19(d) as a basis for

termination more than three years after signing the License Agreement, Interbake


255
      JX 70; see also JX 92.
256
      Tr. 1132 (Monette).
257
      JX 97 IBF00045415.
258
      JX 288 at 12.
                                            65
did not identify Section 15(d)(ix) as a basis for termination in its April 12, 2016

“Notice of Termination,” did not articulate an MAE theory in its May 4, 2016 letter

supplementing its initial termination notice, and the alleged misrepresentations it did

identify in its May 4 letter were effectively abandoned by the time of trial. 259

Paraphrasing IBP, the “post-hoc nature of [Interbake’s] arguments bear on what it

felt the contract meant when contracting, and suggests that [the alleged decline of

the Mrs. Fields brand] would not be sufficient to cause an MAE.”260

         Finally, pointing to a series of statements in a presentation Mrs. Fields

prepared for Interbake in February 2012, quoted below, Interbake asserts that it

“never would have entered into the [License] Agreement had it known the truth:”

          “Our brand attracts the best franchisees because we give them the
           best support and the best economic model.”


259
    Compare JX 569 MF00020867 (May 4 notice) (alleging a gross sales discrepancy,
failure to disclose a client retention expenditure, and the impending loss of certain
customers), with Def.’s Op. Br. at 27 (Dkt. #180) (“a dying brand, a failed franchise model,
sky-rocketing trade spend, slow sales velocity, and poor-tasting cookies”).
At pages 36-37 of its reply brief, Interbake mentions one subject that was referenced in the
May 4 letter concerning the loss of CVS as a customer, which occurred in 2013. JX 569
MF00020867. Interbake has provided no evidence, however, that Mrs. Fields knew when
it entered the License Agreement in March 2012 that its retail business with CVS was in
real jeopardy. Interbake’s earliest evidence concerning the potential loss of CVS consists
of minutes of an August 15, 2012 Mrs. Fields board meeting, which stated: “Product
performance at CVS and Shopper’s Drug Mart are both declining. A discussion ensued
regarding causes and effects of the downturn and problems with Shopper’s Drug Mart and
CVS.” JX 118 ZC002279; see also Post-Trial Tr. at 119 (Dkt. #195). Nothing in these
minutes, which post-date the License Agreement by approximately five months, indicates
that the loss of CVS as a customer was impending or threatened as of March 16, 2012.
260
      IBP, 789 A.2d at 65.
                                            66
          The Mrs. Fields brand is “on trend” and “still resonates with
           consumers.”

          “We will build and support our brands because they are the reason
           we are here in the first place.”

          “We will always maintain the integrity and taste or our current
           recipes, and when we create new concoctions, they will be every bit
           as delicious as the tastes that made us famous.”261

These statements amount to vague expressions of self-praise or “puffery” that

Interbake could not reasonably have relied on as a matter of law,262 and the same

presentation also stated that Mrs. Fields was “missing the mark today” on aligning

quality “with consumer expectations across all channels.”263

         In sum, for the reasons explained above, Interbake has failed to prove by a

preponderance of the evidence that Mrs. Fields breached Section 19(d). Accordingly,

Interbake was not entitled to terminate the License Agreement under the first

subsection of Section 15(c)(ix).




261
      Def.’s Op. Br. at 28 (Dkt. #180); JX 96 IBF00058194.
262
   Airborne Health, Inc. v. Squid Soap, LP, 2010 WL 2836391, at *8 (Del. Ch. July 20,
2010) (“Puffery is a ‘vague statement’ boosting the appeal of a service or product that,
because of its vagueness and unreliability, is immunized from regulation.”) (quoting David
A. Hoffman, The Best Puffery Article Ever, 91 Iowa L. Rev. 1395, 1397 (2006)); see also
Solow v. Aspect Res., LLC, 2004 WL 2694916, at *3 (Del. Ch. Oct. 19, 2004) (Under
Delaware law, a company's optimistic statements praising its own “skills, experience, and
resources” are “mere puffery and cannot form the basis for a fraud claim.”).
263
      JX 96 IBF582000.
                                            67
                2.     Interbake’s Purported Termination Under the Third
                       Subsection of Section 15(c)(ix) Was Invalid.

         The third subsection of Section 15(c)(ix) states that Interbake may terminate

the License Agreement under the following circumstances:

         If MRS. FIELDS … (iii) materially damages the value of the Licensed
         Names and Marks or the goodwill associated therewith, that directly
         renders the performance of this Agreement by LICENSEE
         commercially unviable (including but not limited to, a change that
         materially changes the market for Royalty Bearing Products and/or
         materially changes the cost structure of the Royalty Bearing Products)
         (each a “Material Program Change”) . . . .

Interbake argues that Mrs. Fields’ “failure to support the brand” made its

performance “commercially unviable.”264

         As an initial matter, the text of Section 15(c)(ix)(i) strongly suggests that the

predicate for it to apply is the taking of some affirmative action by Mrs. Fields after

the license began—such as the implementation of a “Material Program Change”—

that rendered Interbake’s performance “commercially unviable.” But Interbake has

not offered any evidence that Mrs. Fields took affirmative action that “[d]amaged

the value of the Licensed Names and Marks or the goodwill associated therewith,”

and relies instead on evidence of passive neglect, i.e., that Mrs. Fields continued to

neglect its brand during the license term as it had for years before by not investing




264
      Def.’s Op. Br. at 37 (Dkt. #180).
                                            68
in the brand. For this reason alone, Interbake has failed to establish a breach of

Section 15(c)(ix)(i).

         Interbake also has failed to prove that its performance of the Agreement has

become “commercially unviable.” Although the term is undefined, and the parties

have provided no authorities to assist with its interpretation, the gravity of a

provision permitting Interbake to walk away from its contractual obligations

suggests that “commercially unviable” should amount to a loss of some significance

in both magnitude and duration. In other words, the IBP reasoning is as applicable

here as it is in the MAE context: “it is odd to think that a strategic [licensee] would

view a short-term blip in earnings as material, so long as the [license’s] earnings-

generating potential is not materially affected by that blip or the blip’s cause.”265

         Interbake contends that the branded retail business had “become unprofitable,

and thus not commercially viable, at least by the beginning of 2016” due to lower

sales and increased promotional costs it incurred due to Mrs. Fields’ “failure to

support the brand.”266 In support of this contention, Interbake relies on two financial

spreadsheets (JX 644 and JX 645) known as “F9 reports” reflecting that Interbake

suffered a “segment contribution” loss in the amount of $31,831 for 2015 and

$1,681,989 for the first sixteen weeks of 2016, and the fact that its gross sales in


265
      IBP, 789 A.2d at 67.
266
      Def’s Op. Br. at 37 (Dkt. #180).
                                           69
2016 were just $11 million.267 This evidence is insufficient to prove “commercial

unviability” for several reasons.

         To start, I have no confidence in the reliability of the F9 reports for purposes

of reaching any conclusions about the profitability of the Mrs. Fields business at any

given moment, much less to determine if the earnings potential of the business had

deteriorated materially in a durationally significant manner. The F9 reports were

available in early 2016, but were not produced to Mrs. Fields until September 2016,

just two weeks before the fact discovery deadline.268 Thus, Mrs. Fields was deprived

of the opportunity to take meaningful discovery to test their reliability before trial,

and unfairly hamstrung in its ability to cross-examine witnesses about them at trial.

         The testimony Interbake elicited concerning the F9 reports during trial only

increased my concerns over their reliability. Tiffany Reeve, who served at various

times as a controller, director of accounting and Vice President of Finance at

Interbake, explained that she historically had prepared P&L reports for the Mrs.




267
    Mrs. Fields objected to the admissibility of the F9 reports under Delaware Rules of
Evidence 802 (hearsay); 901 (authentication); and 1002 (best evidence rule). Pl.’s Ans.
Br. at 17 (Dkt. #183). These objections are overruled because the documents were
authenticated as business records under Rule 803(6), see Tr. 292-93 (Gormley); Tr. 1723
(Reeve), and because Rule 1001(3) provides that “if data are stored in a computer or similar
device, any printout or other output readable by sight, shown to reflect the data accurately,
is an ‘original’” that satisfies Rule 1002. Nevertheless, I place no weight on the documents
given my concerns regarding their reliability for the reasons explained above.
268
      Tr. 1732-33 (Reeve); Tr. 1735 (Interbake’s counsel).
                                              70
Fields business manually. 269 She described “F9” as a financial reporting tool to

generate reports from the general ledger: “You define the rules that you want to use

in order to build a P&L.”270

         The F9 reports that were “built” here used mixed currencies (U.S. and

Canadian dollars) and allocated costs differently from Reeve’s previous manual

P&L’s, 271 which caused the Mrs. Fields business that Interbake previously

considered to be profitable to now appear to be unprofitable. As Gormley testified:

                THE COURT: So you run these reports and you see, I guess in
         this case, for this report, for 2014, where you previously thought you
         were profitable, now you’re negative a million 3 or thereabouts. Is that
         right?
                THE WITNESS: That’s right.
                THE COURT: Similarly for 2015. Right?
                THE WITNESS: Right …272

Gormley’s testimony is particularly remarkable given that Interbake previously

focused on the 2014 results for Mrs. Fields—which were characterized in an April

2015 presentation as “the highest margin business in Interbake (excluding NDS)”—

as a reason to submit a $50 million bid to acquire Mrs. Fields’ branded retail business

and its e-commerce platform and gifting business. 273 Significantly, furthermore,


269
      Tr. 1716-17, 1740 (Reeve).
270
      Tr. 1723 (Reeve).
271
      Tr. 1728, 1753-54 (Reeve); see also Tr. 287-92 (Gormley).
272
      Tr. 289 (Gormley)
273
      JX 300 at 5; JX 305.
                                             71
Reeve credibly testified in response to the Court’s question that her manual P&L’s

provided “a more accurate representation of allocating appropriately for Mrs. Fields”

in her opinion than the F9 reports.274

         The F9 report for the first sixteen weeks of 2016—Interbake’s strongest

evidence that it allegedly was incurring significant losses—also raises more

questions than it answers on its face. Over 80% of the sixteen week segment loss

reflected in that report ($1.35 million out of $1.68 million) is attributable to the first

four weeks of the year, during which sales were reported to be negative by

approximately $10,000, apparently due to the fact that trade spend exceeded the

amount of gross sales by that amount.275 No fact or expert witness provided any

explanation or context about this subject or any other details concerning the F9

report, such as why trade spend would exceed sales during the first four weeks of

2016, whether such an event was a one-time blip, or whether Interbake’s own actions

contributed to the poor results during the first sixteen weeks of 2016 when it pursued

a backfill strategy in the hope of transitioning out of the license that year. It is not

disputed that sales for 2016 fell to approximately $11 million for the full year, but




274
      Tr. 1761 (Reeve).
275
      JX 645.
                                           72
there are no profit figures in the record for the full year. 276 Notably, Interbake did

not even proffer an expert opinion on the issue of commercial unviability.

      It may be true that the Mrs. Fields business became “commercially unviable”

for Interbake at some point, perhaps by the end of 2016. But Interbake failed to

provide any reliable evidence at trial from which I could reach such a conclusion,

and it failed to identify any change that Mrs. Fields implemented or any other

affirmative action Mrs. Fields took to cause that result. For these two independent

reasons, Interbake failed to establish a breach of Section 15(c)(ix)(iii).

      C.     Interbake Failed to Prove a Material Breach of the License
             Agreement to Excuse Further Performance

      Interbake contends that, independent of the right to terminate the License

Agreement under its termination provisions, Interbake is entitled to terminate the

contract under Delaware law because Mrs. Fields materially breached Sections 10(a),

19(c) and 19(d). The previous section concluded that Interbake failed to prove that

Mrs. Fields breached Section 19(d). This section addresses whether Interbake has

proven that Mrs. Fields materially breached Section 10(a) or 19(c).




276
   Def.’s Opp. to Pl.’s Mot. to Supp. ¶ 4 (Dkt. #191) (“Interbake offered to stipulate that
the amount of 2016 sales was $10.95 million.”).
                                            73
         Under Delaware law, a party “is excused from performance under a contract

[only] if the other party is in material breach thereof.”277 A breach is material if it

goes “to the root or essence of the agreement between the parties,” or “touches the

fundamental purpose of the contract and defeats the object of the parties in entering

into the contract.”278 “Courts in Delaware look to Section 241 of the Restatement

(Second) of Contracts for guidance regarding materiality of a breach. That section

lists the following circumstances as significant in determining materiality of a

breach:”279

         (a)    the extent to which the injured party will be deprived of the
                benefit which he reasonably expected;

         (b)    the extent to which the injured party can be adequately
                compensated for the part of that benefit of which he will be
                deprived;

         (c)    the extent to which the party failing to perform or to offer to
                perform will suffer forfeiture;

         (d)    the likelihood that the party failing to perform or to offer to
                perform will cure his failure, taking account of all the
                circumstances including any reasonable assurances;



277
   eCommerce Indus., Inc. v. MWA Intelligence, Inc., 2013 WL 5621678, at *13 (Del. Ch.
Sept. 30, 2013) (internal quotations omitted).
278
  2009 Caiola Family Trust v. PWA, LLC, 2015 WL 6007596, at *18 (Del. Ch. Oct. 14,
2015) (internal quotations omitted), judgment entered sub nom. Caiola Family Trust v.
PWA, LLC (Del. Ch. Oct. 14, 2015), supplemented sub nom. 2009 Caiola Family Trust v.
PWA, LLC (Del. Ch. Feb. 3, 2016).
279
      Medicalgorithmics, 2016 WL 4401038, at *24 (citations omitted).
                                            74
         (e)    the extent to which the behavior of the party failing to perform
                or to offer to perform comports with standards of good faith and
                fair dealing.280

               1.       Mrs. Fields Did Not Materially Breach Section 10(a)

         Interbake contends that Mrs. Fields breached Section 10(a) of the License

Agreement by withdrawing its approval of Interbake’s partnership with SCM

Designs to sell Mrs. Fields cookies in a cookie jar. I begin by summarizing the

relevant facts.

         On May 20, 2014, Interbake submitted a licensing approval form (the

“Approval Form”) to Mrs. Fields requesting approval of “Concept Artwork” for

packaging and “Online Content” for advertising concerning a “Mrs. Fields Holiday

Club Pack for SCM Designs.”281 In the comments section of the Approval Form,

Interbake explained that “SCM designs will be purchasing bulk packed Mrs. Fields

Milk Chocolate Chip cookies (130 per box) from Interbake Foods to be repacked

and sold to Sam’s Club for Holiday 2014.”282 On May 28, 2014, a representative of

Mrs. Fields checked a box on the Approval Form indicating that the request was

“Approved with Corrections” and providing some comments about the color of the

“pallet tray art.”283


280
      Restatement (Second) of Contracts § 241 (1981).
281
      JX 245 IBF00031443.
282
      JX 245 IBF00031443.
283
      JX 245 IBF00031444.
                                            75
         In the fall of 2014, Mrs. Fields was negotiating a gift packing agreement with

Modern Gourmet. 284 Around this time, the SCM cookie jar caught Mrs. Fields’

attention because, while Interbake was paying royalties for the cookies it was selling

to SCM, SCM was not paying royalties to Mrs. Fields for the cookie jar sales. On

September 9, 2014, Stu Seltzer, Mrs. Fields’ broker, reached out to Interbake to

inquire about who at Mrs. Fields had approved the SCM product.285 Seltzer was

provided with a copy of the Approval Form reflecting Mrs. Fields’ May 28

approval.286

         Later on September 9, Seltzer sent Interbake an email in which he referenced

Mrs. Fields’ relationship with Modern Gourmet and explained that any future

program with SCM would only be approved if SCM entered an agreement with Mrs.

Fields to pay a royalty on the “total wholesale price” of the cookie jar product:

         . . . there’s another company [Modern Gourmet] that Mrs. Fields is
         licensing to do gift set and gift baskets. The new licensee pays a
         significant royalty to Mrs. Fields based on the total price of the unit (not
         just the price of the cookies).

         . . . in the future [the cookie jar] will only be approved if [SCM] agrees
         to pay the royalty based on the total wholesale price of the item and has
         an agreement directly with Mrs. Fields. . . . Can you please alert SCM




284
      Tr. 1121 (Monette); JX 17 at 170-74 (Seltzer Dep.); JX 246.
285
      JX 245 IBF00031441.
286
      JX 245.
                                             76
         that they should not pursue 2015 business with Mrs. Fields unless they
         have an agreement with Mrs. Fields.287

Seltzer forwarded this email to Mrs. Fields the same day, recommending that Mrs.

Fields “[t]ake control of [the] SCM deal:” “we propose that we contact SCM to

explain that they must work through Mrs. Fields directly and send them an

agreement ensuring they comply with Mrs. Fields rules (including ending

distribution and providing a sell-off for their current product until Jan 31.”288 Seltzer

later spoke with SCM, which refused to pay a royalty and decided not to use Mrs.

Fields cookies for its cookie jar product.289

         Seth Monette was not pleased with Mrs. Fields’ actions, and told Seltzer on

September 11 that the SCM cookie jar was “worth $1.5 [million] to Interbake.”290

Interbake nevertheless confirmed that same day that “SCM Designs will not present

anything without Famous Brands Approval.”291 As a result of Seltzer’s intervention

on behalf of Mrs. Fields, the SCM cookie jar deal “went away.”292 Seltzer testified



287
   JX 247 IBF00030861. It is not clear from the record whether Modern Gourmet actually
had entered a contractual relationship with Mrs. Fields by this point. See JX 249
MF00029107 (September 9, 2014 email recommending that Mrs. Fields “move forward
with” Modern Gourmet).
288
      JX 249 MF00029107.
289
      JX 17 at 174 (Seltzer Dep.).
290
      JX 249 MF00029106; JX 17 at 174-75 (Seltzer Dep.).
291
      JX 248 IBF00030093.
292
      JX 17 at 177-78 (Seltzer Dep.).
                                           77
that he ultimately was “not involved in any kind of rescinding of approval” and the

record does not reflect that any formal rescission was sent.293

         Several parts of Section 10(a) are pertinent to Interbake’s claim.        The

provision requires Interbake to submit to Mrs. Fields “[p]rior to any sale or

distribution . . . all items bearing the Licensed Names and Marks” for “advance

written approval, in MRS. FIELDS’ reasonable judgment, at all stages listed below:”

         CONCEPT: Rough sketches or layout concepts;
         PROTOTYPE: Prototypes or finished artwork; and
         FINAL: Pre-production sample.

The provision further explains that “[t]he following rules shall apply to all stages of

the Approval Guidelines.” Section 10(a)(i) provides that “LICENSEE shall not

make any use of, sell or distribute such items as listed in this Section 10(a), prior to

MRS. FIELDS granting final written approval.” Section 10(a)(iii) states that “MRS.

FIELDS, in its sole discretion, reserves the right to reject an item approved at a prior

stage if in its physical form it does not meet MRS. FIELDS’ marketing standards or

departs from the approved sample.” Section 10(a)(viii) states that Interbake “shall

not have any rights against MRS. FIELDS for damages or other remedies by reason

of MRS. FIELDS’ failure or refusal to grant any approval referred to in this Section

10.”




293
      JX 17 at 180 (Seltzer Dep.).
                                          78
      Interbake argues that Mrs. Fields violated Section 10(a)(iii) of the License

Agreement by withdrawing approval of the SCM cookie jar for reasons other than a

physical deviation from “marketing standards” or a departure from the “approved

sample.” Mrs. Fields responds that its May 28 approval applied only to the item for

the 2014 holiday season, that it did not approve a holiday item for 2015, and that

Section 10(a)(viii) bars any claim against Mrs. Fields for not approving an item.

      Interbake has failed to establish that Mrs. Fields breached Section 10(a) for

two reasons: it is not clear from the record (1) that Interbake received a “final

approval” for an SCM cookie jar product in 2014, or (2) that the SCM product under

consideration for the 2015 holiday season had the same features for which Interbake

did receive an approval for the 2014 holiday season. As noted above, the License

Agreement requires Interbake to obtain separate approval for “all stages” of a

product’s development, including “final written approval.” The Approval Form

similarly states in bold text: “IMPORTANT NOTE: ALL PACKAGING AND

PRODUCT STEPS MUST BE SUBMITTED AND APPROVED BEFORE A

PRODUCT IS SHIPPED TO CUSTOMERS.” The Approval Form also lists a

number of steps that must be taken for obtaining approval additional to the first step




                                         79
of providing concept artwork. These steps include providing a prototype/mock-up

(Step 2), pre-production sample (Step 3), and shipping container (Step 4).294

         Interbake did not provide evidence at trial that it ever requested, let alone

received, “final written approval” from Mrs. Fields for the SCM cookie jar to be

used for the 2014 holiday season. Its May 20 request only sought approval for the

first step of the process for a packaging approval—the submission of concept

artwork. The record does not contain any evidence that any of the other steps listed

on the Approval Form for the approval of packaging were completed. Thus, it is

unclear whether the May 28 approval constitutes a “final written approval” of the

2014 holiday season SCM cookie jar within the meaning of Section 10(a).

         Even if one assumes that the May 28 approval did constitute a final approval

under Section 10(a), Interbake did not submit any evidence that whatever SCM

cookie jar product it had in mind for the 2015 holiday season would use the same

artwork or the same online advertising as the one that was used for the 2014 holiday

season. Section 15(a)(iii) affords Mrs. Fields the “sole discretion . . . to reject an

item approved at a prior stage” if it “departs from the approved sample.” Thus,

Interbake has failed to establish that Mrs. Fields’ directives concerning SCM were

inconsistent with its right under Section 15(a)(iii) to reject something it had




294
      JX 245 IBF00031444.
                                           80
previously approved. In that vein, it is notable that Interbake did not push back on

Seltzer’s directives and actually acceded to them, writing on September 11 that

“SCM Designs will not present anything without Famous Brands Approval.”295

         Finally, even assuming arguendo that Mrs. Fields did breach Section 10(a),

Interbake could not terminate the Agreement on that ground because such a breach

would not be material. First, Interbake cannot argue that Mrs. Fields deprived it of

a contractual benefit that Interbake could have “reasonably expected” given that the

SCM cookie jar post-dates the initiation of the parties’ licensor-licensee relationship

by two years.296 Second, Interbake offers no explanation as to how the magnitude

of its alleged loss would defeat the object of the License Agreement so as to warrant

its termination.297 Sales of the SCM cookie jar accounted for $1.1 million, or only

4.7%, of Interbake’s 2014 sales of $23.2 million.298 If warranted, damages would


295
   JX 248 IBF00030093. The lack of pushback by Interbake accords with the motivation
for Seltzer’s intervention, which was to ensure that Mrs. Fields receives a royalty for
SCM’s use of Mrs. Fields’ brand to promote the cookie jar itself. See JX 17 at 174 (Seltzer
Dep.) (“So I remember talking to the SCM company and saying we’d love to have you
continue doing this, I know it is an important sale for Interbake, but you are going to have
to pay a royalty to Mrs. Fields because you are billing the entire thing as a Mrs. Fields
cookie jar. Your sale to the consumer is happening because of the Mrs. Fields brand.”).
296
   See Restatement (Second) of Contracts § 241(a) (1981) (“the extent to which the injured
party will be deprived of the benefit which he reasonably expected” relevant to whether
breach is material).
297
   See, e.g., Medicalgorithmics, 2016 WL 4401038, at *24 (internal quotations omitted)
(“The question whether the breach is of sufficient importance to justify nonperformance
by the non-breaching party is one of degree.”).
298
      Tr. 1121 (Monette); see also Tr. 1805-06 (Thomas).
                                             81
be adequate to compensate Interbake for any injury.299 Third, Interbake’s conduct

belies any materiality argument. 300 Specifically, Interbake sat on its purported

contractual rights for over two years before asserting Section 10(a) as a ground for

termination for the first time when it amended its Counterclaim on the eve of trial.301

         For all the reasons stated above, Interbake failed to prove that Mrs. Fields

breached Section 10(a) or that such a breach would have been material so as to

excuse Interbake’s further performance under the License Agreement.

               2. Mrs. Fields Did Not Materially Breach Section 19(c)

         Interbake asserts that Mrs. Fields materially breached its covenant in Section

19(c) “to continue to support the brand through advertising and marketing efforts

consistent with past practice.” Under its plain meaning, this covenant requires that

Mrs. Fields undertake marketing and advertising efforts to support its brand after

entering into the License Agreement that are consistent with its practice before

entering into the License Agreement. Viewed in those terms, Interbake’s evidence

boils down to essentially two facts: (1) the drop in expenditures from Mrs. Fields’



299
   See Restatement (Second) of Contracts § 241(b) (“the extent to which the injured party
can be adequately compensated for the part of that benefit of which he will be deprived”
relevant to whether breach is material).
300
   See Restatement (Second) of Contracts § 241(e) (“the extent to which the behavior of
the party failing to perform or to offer to perform comports with standards of good faith
and fair dealing” relevant to whether breach is material).
301
      Counterclaim ¶ 149 (Dkt. #148).
                                           82
franchise advertising fund from $998,004 in 2012 to $678,002 in 2014, and (2) the

firing of virtually all of Mrs. Fields’ marketing department in 2014.302

         The franchising advertising fund comes from franchise stores, which

contribute a percentage of gross sales to the fund to be used to support store-level

marketing efforts.303 The amount of revenues generated for the fund and the amount

spent each year out of the fund for 2010 to 2016 were as follows:

            Mrs. Fields Advertising Fund Revenues and Expenditures304
             Year                    Revenues             Expenditures
             2010                    $656,584               $625,216
             2011                    $707,302               $797,014
             2012                    $687,140               $998,004
             2013                    $627,277               $738,638
             2014                    $634,651               $678,002
             2015                    $674,892               $299,333
             2016                   $1,384,905             $1,722,517

         The average annual expenditure from the fund from 2010 to 2012, which

roughly covers the period before Interbake assumed control of the retail branded



302
   Interbake also argues that Section 19(c) was breached because Mrs. Fields “had no idea
how to maintain its brand or the difference between sales execution and brand support”
and because Mrs. Fields “failed to do the normal things a brand owner does to maintain a
brand during a license agreement.” Def.’s Rep. Br. at 29 (Dkt. #186). Even if true, these
points concern Mrs. Fields’ passivity or ignorance with regard to its brand and are not
probative of what it covenanted to do in Section 19(c), i.e., to engage in marketing and
advertising efforts “consistent with past practice.”
303
      Tr. 1302-03 (Lyman) (the percentage increased over time from 1% to 3%).
304
   JX 45 at 3. Dollar figures are rounded. The figures for 2015 are for a six-month fiscal
year ending June 30, 2015. Id. To be conservative, I assume that the figures for 2016
comprise three six-month periods.
                                            83
group’s operations in November 2012, is $806,745. The average annual expenditure

from the fund from 2013 to 2016, which covers the period after Interbake assumed

control of the retail branded groups’ operations, is $859,622. Viewed from this

perspective, which provides a more complete comparison of fund expenditures

before and after the retail branded business was transferred to Interbake than singling

out two years for comparison, expenditures from the fund increased after the License

Agreement was signed.

         The firing of all but one person (six out of seven) from Mrs. Fields’ marketing

department in 2014 is a troubling fact that weighs in Interbake’s favor.305 On the

other hand, no evidence has been provided about how many people worked in the

Mrs. Fields’ marketing department before Interbake assumed control of the retail

brand in November 2012, or about what they actually did. And the record reflects

that from 2014—when the marketing department firings occurred—to 2015, Mrs.

Fields increased its expenditures for “Advertising & Promotions” from $703,000 to

$979,000, and increased “Catalog Expenses”—an indirect form of brand

advertising—from $2.6 million to $3.1 million.306




305
  JX 1 at 45-46 (Hamilton Dep.) (estimating that six people were let go from the
marketing department).
306
      JX 411 MF00032658.
                                            84
      Unaided by any expert opinion on the issue, and working with little more than

the snippets of information discussed above, I conclude based on the totality of the

evidence that Interbake has failed to demonstrate that Mrs. Fields breached its

covenant to support the brand through marketing and advertising “consistent with

past practice.” That is not to say that the Mrs. Fields brand did not deteriorate during

the license term through inattention or neglect, but only that it is more likely than

not that Mrs. Fields’ actual advertising and marketing efforts before and after

entering into the License Agreement were consistent.307

                                        *****

      For the reasons explained above, Interbake was not entitled to terminate the

License Agreement under Section 15(c)(iii), its purported termination under the first



307
    In a one-paragraph argument, Interbake asserts that if Mrs. Fields is not found to have
breached Section 19(c), “it breached the implied covenant of good faith and fair dealing by
failing to support the brand.” Def.’s Op. Br. 33 (Dkt. # 180). It is a basic principle of
Delaware law that the implied covenant “cannot be invoked where the contract itself
expressly covers the subject at issue.” Allen v. El Paso Pipeline GP Co., 113 A.3d 167,
183 (Del. Ch. 2014) (internal quotations omitted), judgment entered, (Del. Ch. July 8,
2014), aff'd, No. 399, 2014, 2015 WL 803053 (Del. Feb. 26, 2015); see also Allied Capital
Corp. v. GC-Sun Holdings, L.P., 910 A.2d 1020, 1035 (Del. Ch. 2006) (“courts should be
most chary about implying a contractual protection when the contract could easily have
been drafted to expressly provide for it”). Here, the need to protect the Mrs. Fields brand
was plainly foreseeable to Interbake when it negotiated the terms of the License Agreement
and, indeed, the parol evidence shows that it negotiated over the language of Section 19(c)
to obtain more protection than Mrs. Fields originally offered. See I.C (in the original
version of Section 19(c), Mrs. Fields merely represented that it “will not intentionally do
anything to destroy or impair its existing image.”) Under these circumstances, it would be
inappropriate to imply an open-ended covenant that would render essentially meaningless
the one which the parties negotiated and expressly agreed on.
                                            85
and third subsections of Section 15(c)(ix) were both invalid, and Mrs. Fields did not

materially breach Sections 10(a), 19(c) and 19(d) of the License Agreement so as to

excuse further performance by Interbake. Given Interbake’s failure to establish a

breach of these provisions of the License Agreement, Interbake also has failed to

establish any right to recover damages.

      The form of relief that will be entered is a declaration that the License

Agreement was not terminated and remains in place, and the dismissal with

prejudice of Counts I-III of the Counterclaim. I decline to grant Mrs. Fields an order

of specific performance or a permanent injunction requiring that the License

Agreement remain in place until December 31, 2017, because I see no basis for

depriving Interbake of its right to terminate the License Agreement if it has a valid

basis do so after the entry of judgment but before the expiration of its initial term,

however remote that possibility may be.

V.    ANALYSIS OF MRS. FIELDS’ REMAINING CLAIMS

      Having addressed the merits of Count I of Mrs. Fields’ Complaint and all the

claims in Interbake’s Counterclaim in the previous section, I now analyze Mrs.

Fields’ remaining claims in Counts II-IV of its Complaint.

      A.     Mrs. Fields Has Failed to Establish a Basis for Entry of an
             Injunction or an Order of Specific Performance

      In Count II of its Complaint, Mrs. Fields seeks an injunction to prevent

Interbake from misusing or disclosing its “Protected Information” (defined below),
                                          86
and an order of specific performance requiring Interbake to allow Mrs. Fields to

conduct an audit under Section 7(c) of the License Agreement.308 These issues are

addressed in turn.

                1.    Mrs. Fields Has Not Proven that Its Protected Information
                      Was Misused to Warrant Injunctive Relief

         In support of its request for injunctive relief, Mrs. Fields invokes Sections

14(a), 14(c) and 15(d)(i) of the License Agreement. Section 15(d)(i) only applies

upon a “cancellation, termination or expiration” of the License Agreement and thus

does not apply given the conclusion reached in Section IV above that the License

Agreement was not terminated and remains in place.309

         Section 14(a) of the License Agreement contains an acknowledgement of

confidentiality:

         Each party understands that any Protected Information disclosed to it
         by the other Party under this Agreement is secret, proprietary and of
         great value to the disclosing Party, which value may be impaired if the
         secrecy of the Protected Information is not maintained. The Party
         disclosing Protected Information is hereinafter sometimes referred to as
         the “Disclosing Party” and the Party receiving Protected Information is
         sometimes hereinafter referred to as the “Receiving Party”.

Section 14(c) prevents the Receiving Party from disclosing Protected Information:




308
      Compl. ¶ 61-65 (Dkt. #135).
309
   JX 104 § 15(d) (“On any cancellation, termination or expiration of this Agreement; (i)
LICENSEE . . . agrees never to use, disclose to others, nor assist in using such MRS.
FIELDS Protected Information.”).
                                           87
      Each Receiving Party agrees not to disclose the Protected Information
      of the Disclosing Party obtained pursuant to this Agreement, to any
      person or entity (other than its key officers, and employees and/or their
      parent and subsidiaries to whom disclosure is necessary), during the
      term of this Agreement or at any time following the expiration or
      termination of this Agreement.

      The term “Protected Information” is critical to determining compliance with

Section 14(c). It is defined in the License Agreement, in relevant part, as follows:

      “Protected Information” shall mean, with respect to MRS. FIELDS,
      all MRS. FIELDS’, and, with respect to LICENSEE, all LICENSEE’S,
      recipes, formulations, systems, programs, procedures, manuals,
      confidential reports and communications, marketing techniques and
      arrangements, purchasing information, pricing policies, quoting
      procedures, financial information, employee, customer, supplier and
      distributor data, all of the materials or information relating to the
      business or activities of such Party which were not otherwise known to
      the other Party prior to the commencement of negotiations leading to
      this Agreement, or generally known to others engaged in similar
      businesses or activities, and all modifications, improvements and
      enhancements which are derived from or relate to such other Party’s
      access to or knowledge of any of the above enumerated materials or
      information . . . which such other Party receives . . . in connection with
      the license hereunder. Information which is independently developed
      by a Party . . . or information which is or becomes publicly available
      without breach of (i) this Agreement, (ii) any other agreement or
      instrument to which a Party is a party or a beneficiary, or (iii) any duty
      owed to one Party by the other Party, shall not be considered Protected
      Information of the other Party hereunder.

Three aspects of this definition are important here. The definition (1) distinguishes

between Protected Information belonging to Mrs. Fields and Protected Information

belonging to Interbake, (2) provides that “[i]nformation which is independently

developed” by a party is its own Protected Information and not Protected

                                         88
Information of the other party, and (3) generally provides that information that is

“publicly available” is not “Protected Information.”

         Mrs. Fields asserts that Interbake disclosed its Protected Information in

violation of Section 14(c). The information at issue can be grouped into three

categories: (1) sales data for Mrs. Fields products; (2) packaging information and

cookie samples; and (3) recipes for making the cookies.

                              a.     Sales Data for Mrs. Fields Products

         Mrs. Fields points to various documents Interbake used internally for Project

Capricorn or that it provided to Back to Nature in 2016 containing sales and pricing

information for the Mrs. Fields products that Interbake sold as licensee as well as

some “key insights/comments” it collected about various customers to which it sold

those products.310 Most of this information concerns 2016 pricing and sales data,

and none of it pre-dates November 2012 when Interbake began operating the Mrs.

Fields branded retail business.         All of the information was inputted into and

maintained on Interbake’s own systems in the regular course of its business during

Interbake’s tenure as licensee, and some of it is available for purchase from public

sources.311 As such, this information was “independently developed” by and thus




310
      See JX 429, JX 522, JX 544, JX 616.
311
      Tr. 647 (Bagwell) (data in JX 522 is Nielson data available for purchase).
                                              89
constitutes Protected Information of Interbake, and not Protected Information of

Mrs. Fields.

      Pointing to a clause in the definition of Protected Information referring to

“modifications, improvements and enhancements which are derived from or relate

to such other Party’s access to or knowledge of any of the above enumerated

materials or information,” Mrs. Fields argues that the sales data Interbake disclosed

to Back to Nature was Mrs. Fields’ Protected Information on the theory that it was

“derived from” sales data Mrs. Fields provided to Interbake during due diligence

before it began serving as licensee. This argument defies common sense and ignores

the key language in the clause: “modifications, improvements and enhancements.”

The plain meaning of that phrase logically would apply to items like cookie recipes

and formulations that Mrs. Fields originally provided to Interbake, but it has no

logical application to data (such as revenues and pricing information) for sales that

occurred on Interbake’s watch as a result of its own efforts, which Interbake recorded

on its systems in the regular course of its business.

                    b.    Packaging Information and Cookie Samples

      Mrs. Fields contends that Interbake breached its non-disclosure obligation by

sharing with Back to Nature documents containing diagrams with the dimensions of




                                          90
cartons used to package certain Mrs. Fields products312 and the die line for a sheet

of packaging film. 313 Mrs. Fields did not submit evidence demonstrating that it

provided any of this information to Interbake when it became a licensee, and anyone

wishing to learn the dimensions of the cartons could do so with relative ease by

purchasing a box of Mrs. Fields cookies from a store and calculating the

measurements themselves.314 Most importantly, from the face of the documents,

they appear to have been created internally at Interbake or by one of its vendors after

it became licensee.315 Therefore, I find based on the preponderance of the evidence

that Interbake independently developed the packaging information at issue and that

this information thus constitutes Protected Information of Interbake, and not

Protected Information of Mrs. Fields.

         Mrs. Fields also contends that Interbake breached its non-disclosure

obligations by providing Back to Nature with samples of the Mrs. Fields retail

cookies it bakes. Even if this occurred, it would not constitute a breach of the


312
      JX 471.
313
      JX 518.
314
      Tr. 619-20 (Bagwell).
315
    The diagrams on the first two pages of JX 471 appear to have been prepared by
“Interbake Foods Research and Development” (BTN000716-17), and the diagrams and
information on the remaining pages appear to have been prepared by vendors (Boehmer
Box or Norampac) for Interbake or Weston Foods, which are identified as the “customer”
for various carton diagrams. The dates that appear throughout this document are in 2013,
after Interbake became licensee. See also JX 518 (identifying Genpak as the printer for
packaging film).
                                          91
License Agreement because the cookies themselves are sold publicly as a product

and do not constitute “information”—as opposed to the recipes or formulations used

to make them. Indeed, food products do not fall within any of the categories listed

in the definition of “Protection Information” quoted above.

         I also am not convinced that Interbake actually sent samples of Mrs. Fields

cookies to Back to Nature. Mrs. Fields relies on a March 4, 2016 email in which a

representative of Back to Nature asked Stephanie Bagwell, Interbake’s manager of

contract sales, to “send us samples of different Mrs. Fields Cookies in a regular

metallized package” for use at Expo West.316 Bagwell denied sending any Mrs.

Fields cookies in response to this request, explaining that the phrase “Mrs. Fields

cookies” often was used as shorthand to describe soft-baked cookies generally and

that she understood from the email that she was being asked to send soft-baked

cookies using formulations that Interbake was developing for Back to Nature. 317 I

credit this testimony, particularly given Bagwell’s explanation that it would have

made no sense to send actual Mrs. Fields cookies for use at Expo West, a natural

foods trade show, because Mrs. Fields cookies do not have a “clean” label and thus

cannot be sold as a natural food product.318



316
      JX 488 BTN000211.
317
      Tr. 610-11, 634-36, 674-75 (Bagwell).
318
      Tr. 674-75 (Bagwell).
                                              92
                      c.      Recipes or Formulas for Mrs. Fields Cookies

         Mrs. Fields’ most serious contention concerning the alleged misuse of

Protection Information is that Interbake shared Mrs. Fields’ cookie formulas with

Back to Nature for the purpose of creating replacements for Mrs. Fields products.319

Any recipes or formulas for making the Mrs. Fields retail brand cookies that

Interbake received from Mrs. Fields and any modifications or enhancements derived

therefrom would be Protected Information of Mrs. Fields. The record contains no

evidence, however, that Interbake actually disclosed any such recipes or

formulations to Back to Nature or anyone else.

         As its best evidence, Mrs. Fields points to a March 22, 2016 email from

Bagwell summarizing a call between representatives of Interbake and Back to

Nature referring to replacing Mrs. Fields cookies with cookies utilizing the “existing

Mrs. Fields private label formulation.”320 But the email does not contain or attach

any cookie recipes or formulas, and the reference to a “private label formulation”

makes no sense with respect to Mrs. Fields cookies because its retail cookies were

branded and not private label. As noted above, moreover, Bagwell credibly testified

that the phrase “Mrs. Fields cookies” often was used as shorthand to describe soft-

baked cookies generally, which would explain why the email referred to a “Mrs.


319
      See JX 465, 471, 518.
320
      JX 506 IBF00021592.
                                           93
Fields private label formulation.”321 The only other evidence Mrs. Fields relies on

contains recipes or formulations for non-Mrs. Fields cookies or ingredients.322

                                         *****

         For the reasons explained above, I conclude that Mrs. Fields has failed to

establish by a preponderance of the evidence that Interbake breached Section 14(c)

of the License Agreement. Thus, Mrs. Fields is not entitled to entry of an order for

injunctive relief to enforce Section 14(c).

                2.    Mrs. Fields Is Not Entitled to an Order of Specific
                      Performance to Enforce Section 7(c)

         Section 7(c) of the License Agreement affords Mrs. Fields the right to inspect

“relevant financial books and records” of Interbake for “review and audit” during

regular business hours upon 48 hours written notice:

         LICENSEE will make all of its relevant financial books and records
         available to MRS. FIELDS or its designated representative at all
         reasonable times for review and audit by MRS FIELDS or its designee
         at any time during regular business hours on not less than 48 hours prior
         written notice.

Mrs. Fields asks for entry of an order of specific performance based on Section 7(c).

Such a request is governed by a “clear and convincing” evidentiary standard:

         A party must prove by clear and convincing evidence that he or she is
         entitled to specific performance and that he or she has no adequate legal
         remedy. A party seeking specific performance must establish that (1)

321
      See discussion accompanying nn. 317-18, supra.
322
      See JX 511 (Homestyle), JX 512 (Homestyle), JX 534 (ingredients).
                                            94
         a valid contract exists, (2) he is ready, willing, and able to perform, and
         (3) that the balance of equities tips in favor of the party seeking
         performance.323

         Mrs. Fields’ request for specific performance breaks down into two parts.

First, Mrs. Fields contends that Interbake stonewalled its auditor, Paul Crystal, in

connection with the inspection he conducted before this lawsuit was filed. This

contention is not supported by the record. After Interbake negotiated with Crystal

over the scope of his initial requests, Crystal performed an on-site audit for two days

in February 2016, after which Interbake provided him with additional information

in response to his requests.324 On March 21, Crystal submitted his draft audit report

to Famous Brands. Significantly, neither Crystal nor anyone else representing Mrs.

Fields made any further requests for information or had any further communications

with Interbake about Crystal’s inspection after March 21. 325 Mrs. Fields instead

opted to file this lawsuit.

         In its post-trial brief, Mrs. Fields identifies three “problems requiring

investigation” arising from Crystal’s audit, 326 but it fails to identify any specific

information Crystal requested that Interbake refused to provide except for “general


323
      Osborn, 991 A.2d at 1158.
324
      See I.O., supra.
325
      Tr. 1267-68 (Crystal).
326
    Pl’s Op. Br. 58-59 (Dkt. #175) (questioning (1) whether Interbake sold Mrs. Fields
products to a Canadian affiliate at below-wholesale prices, (2) the adequacy of controls for
affiliated entities, and (3) sales to Big Lots in late 2013, early 2014).
                                             95
ledger segments” for Norse Dairy or Colonial Cookies.327 To the extent that Mrs.

Fields is seeking access to the general ledger of Weston Foods, of which Interbake,

Norse Dairy, and Colonial Cookies are sub-divisions,328 Mrs. Fields is not entitled

to such access because Section 7(c) only requires Interbake to make available “its”

financial books and records that are “relevant” to the Mrs. Fields business. Crystal’s

draft audit report, moreover, indicates that he received what appears to be full access

to the general ledger account and subaccounts relevant to Mrs. Fields.329

         Second, Mrs. Fields asks for a “full audit” or “complete audit” of Interbake’s

records to investigate a number of alleged discrepancies concerning product sales it

discovered at trial suggesting that Interbake may have “underreported royalties.”330

As just stated, Mrs. Fields is not entitled to unfettered access to all of Interbake’s

records because Section 7(c) specifically limits Mrs. Fields’ inspection right to “its

relevant financial books and records.”          Furthermore, the desire to investigate

discrepancies arising from the trial record is essentially a new claim that was not in



327
      Pl.’s Op. Br. at 58 (Dkt. #175).
328
      JX 503 MF00046715.
329
   JX 503 MF00046720 (explaining that Interbake provided access to the general ledger
account for Mrs. Fields (#7100) and subsegment codes (#251-258) for that account).
Interbake also offered Crystal the opportunity to work with Interbake’s outside auditor,
KPMG, but the parties were unable to work out an arrangement for such a process,
apparently because the parties could not agree on who would be responsible to pay for
KPMG’s fees. Id.; Tr. 1257-58 (Crystal).
330
      Pl’s Op. Br. at 59-61 (Dkt. #175).
                                           96
Mrs. Fields’ Complaint, which was amended after the conclusion of fact

discovery.331 If Mrs. Fields wishes to investigate these matters, it should make a

request under Section 7(c) and seek legal recourse, if necessary, after it has done so.

It would be premature for the Court to attempt to adjudicate an alleged violation of

Section 7(c) before Mrs. Fields has even attempted to conduct an inspection

concerning these newly discovered matters.

       I conclude for the reasons just explained that Mrs. Field has failed to establish

by a preponderance of the evidence that Interbake breached Section 7(c) of the

License Agreement. Thus, Mrs. Fields is not entitled to entry of an order of specific

performance concerning Section 7(c).

       B.    Mrs. Fields Has Failed to Demonstrate an Entitlement to Damages
             for Breach of Any Provision of the License Agreement

       In Count III of its Complaint, Mrs. Fields seeks damages for alleged breaches

of Sections 8, 9, 11 and 14 of the License Agreement.332 “To prove a breach of




331
   See Compl. ¶ 64 (Dkt. #135) (Interbake “breached Section 7(c) of the License
Agreement by failing to provide the material information set forth above in connection
with Mrs. Fields’ audit of Interbake’s books and records.”).
332
   Count III actually referred to Section 15(d)(i) as the basis of Mrs. Fields’ damages claim
for the alleged misuse of Protected Information. As explained previously, that provision
only applies upon “cancellation, termination or expiration” of the License Agreement. The
relevant provision governing the misuse of Protected Information “during the term” of the
License Agreement is Section 14(c).
                                             97
contract claim, a plaintiff must show: the existence of a contract, the breach of an

obligation imposed by that contract, and resulting damages to the plaintiff.”333

      As explained above, Mrs. Fields has failed to establish that Interbake breached

Section 14(c) of the License Agreement. I next address Mrs. Fields’ damages claims

with respect to Section 8, 9, and 11.

            1.     Mrs. Fields Failed to Prove a Breach of Sections 8 or 9

      Section 8(a) of the License Agreement requires Interbake to sell Mrs. Fields

cookies as “premium” products and to pay all costs it incurs for, among other things,

marketing and packaging:

      All Royalty Bearing Products shall be developed, manufactured,
      marketed, and sold as “premium” products consistent with MRS.
      FIELDS’ then existing image. LICENSEE accepts full responsibility
      for and agrees to pay all costs it incurs associated with the development
      of all Royalty Bearing Products and all advertising and promotion,
      packaging design, graphics, and packaging materials for Royalty
      Bearing Products.

Section 9 similarly provides that Interbake “shall market Royalty Bearing Products

as premium products or as is otherwise consistent with MRS. FIELDS’ then existing

image so that such marketing shall not reflect adversely upon Royalty Bearing

Products, the good name of MRS. FIELDS, or the Licensed Names and Marks.”334


333
    In re Mobilactive Media, LLC, 2013 WL 297950, at *14 (Del. Ch. Jan. 25, 2013)
(internal quotations omitted).
334
   Mrs. Fields’ claims under Sections 8 and 9 are based on the first two sentences of
Section 8(a) and the first sentence of Section 9. Post-Trial Tr. at 7-9 (Dkt. #195).
                                         98
         Mrs. Fields’ explanation of the basis for its claim under these provisions has

been an incoherent mishmash. As best I can discern, Mrs. Fields contends that

Interbake violated these provisions by failing “to take steps necessary to prepare for

2016 sales of the Mrs. Fields-branded cookies” when Interbake was exploring an

expanded relationship with Back to Nature as part of its backfill strategy in 2016.335

         Section 8(a) requires Interbake to accept “full responsibility for” and “to pay”

all costs it incurs “associated with the development” or the advertising and

promotion of Mrs. Fields cookies, but nothing in that provision (or Section 9)

obligates Interbake to advertise or promote Mrs. Fields cookies in any specific

manner, to attend trade shows, to participate in trade promotions, or to redesign or

repackage Mrs. Fields cookies. In fact, during the License Agreement negotiations,

Mrs. Fields considered and ultimately decided against asking Interbake to agree to a

provision obligating Interbake to a minimum level of “Ad/Marketing spend.”336 The

License Agreement, furthermore, contains no provision that prevents Interbake from

selling competing private-label cookies. To the contrary, Mrs. Fields understood

and expected when it entered into the License Agreement that Interbake would

continue to make and sell private-label cookies.337



335
      Pl.’s Op. Br. at 63, 66 (Dkt. #175).
336
      JX 84 MF00011120.
337
      Tr. 84-85 (Courtney).
                                             99
         Section 8(a) and 9 both require that Interbake market and sell Mrs. Fields’

products as a “premium” product. But Mrs. Fields has not identified any evidence

suggesting that Interbake failed to market Mrs. Fields cookies as premium products,

or marketed them in a manner inconsistent with Mrs. Fields then-existing image.

The evidence shows the opposite. Mrs. Fields approved the recipes for the cookies

that Interbake baked, and the packaging and marketing material it used to sell

them.338 In sum, Mrs. Fields has failed to show by a preponderance of the evidence

that Interbake violated either Section 8 or 9 of the License Agreement.

                2.     Mrs. Fields Failed to Prove a Breach of Section 11 Entitling
                       It to Damages

         Mrs. Fields’ explanation of its claim under Section 11 of the License

Agreement has been equally confusing and elusive. In its post-trial briefs, Mrs.

Fields focused on Section 11(b), but later conceded it does not have a claim for “an

express breach of 11(b).” 339 At post-trial argument, Mrs. Fields focused on Section

11(a), which was mentioned only in a footnote in its reply brief.




338
      See, e.g., JX 678-684; Tr. 100-02 (Courtney); JX 14 119-20 (Courtney Dep.).
339
    Post-Trial Tr. at 14 (Dkt. #195). Section 11(b) provides that “LICENSEE recognizes
the value of the goodwill associated with the Licensed Names and Marks and acknowledge
[sic] that the Licensed Names and Marks and all rights therein and goodwill pertaining
thereto belong exclusively to Mrs. Fields.” Even if the claim had not been abandoned, no
evidence has been identified that might support a breach of this provision, e.g., that
Interbake ever asserted that it owns any of the Licensed Names or Marks or the goodwill
associated therewith.
                                            100
         Section 11(a) provides that:

         Unless MRS. FIELDS consents in writing, which consent shall not be
         unreasonably withheld, LICENSEE shall use the Licensed Names and
         Marks:

              (i)    only for the purposes of and pursuant to this Agreement,
              ...
              (iii) only in the manner permitted and prescribed by MRS.
         FIELDS as set forth herein,

                 (iv) only with respect to Royalty Bearing Products, and

               (v) only to market, distribute or sell Royalty Bearing Products
         through Designated Distribution Channels.340

The term “Licensed Names and Marks” is defined to “mean those trademarks, trade

names and service marks identified on Exhibit E hereto.”341 That exhibit lists two

names or marks registered with the U.S. Patent and Trademark Office and the

Canadian Intellectual Property Office, and two pending applications.

         In a footnote of its reply brief, Mrs. Fields contends that Interbake breached

Section 11(a) by (1) telling Delhaize in January 2016 that it could provide “Premium

Cookies – i.e., Mrs. Fields type cookies,”342 and (2) using the Mrs. Fields logo in its

April 2016 Back to Nature kick-off-call slide-deck.343 As to the first contention,



340
   Mrs. Fields bases its claim under Section 11(a) on subparts (i) and (iii)-(v) of that
provision. Post-Trial Tr. at 11-12 (Dkt. #195).
341
      JX 104 at 3.
342
      JX 427 at 5.
343
      Pl.’s Ans. Br. at 21 n. 14 (Dkt. #183).
                                                101
Interbake’s generic reference to “Mrs. Fields type cookies” as a shorthand descriptor

for premium cookies does not constitute a use of the Licensed Names and Marks in

my opinion. Nor has Mrs. Fields demonstrated how it has been damaged in any way

by Interbake’s use of this phrase.

      As to the second contention, the Mrs. Fields’ logo used in the Back to Nature

slide deck (JX 616) appears to display a registered trademark symbol: ®. Interbake’s

use of the logo in the slide deck thus violated Section 11(a) in my opinion because

the logo was not being used to “market, distribute or sell Royalty Bearing Products

through Designated Distribution Channels” as Section 11(a) requires, but instead

was used to pitch a potential roll-out of private-label products with Back to Nature,

which ultimately was not pursued.344 Although Mrs. Fields has proven a breach of

Section 11(a), it provided no evidence that it suffered any damages as a result of this

breach.345


344
    See JX 616. The record does not contain actual evidence that the logo used in JX 616
is on Schedule E of the License Agreement, but it would be reasonable to infer that it is.
345
    The damages analysis Mrs. Fields submitted at trial is totally disconnected from the
breach of any particular provision of the License Agreement. Instead, working from the
vague assumption that “Interbake is found liable” for some unidentified “breach of
contract,” Mrs. Fields’ damages expert, Weston Anson, purported to calculate the
difference between the value of the Mrs. Fields retail cookie business between (1) July 1,
2015, when Anson had “seen evidence” that Interbake intended “to leave the license,” and
(2) September 16, 2016, the date of his report. Tr. 1330-33 (Anson). Based on various
assumptions and methodologies, Anson pegged the damages at an astounding $28.7
million—more than fourteen times the minimum annual royalty under the License
Agreement. There are many flaws in Anson’s analysis, not the least of which was his
failure to consider anything that Mrs. Fields—the owner of the brand—did or did not do
                                           102
                                         *****

         For the reasons explained above, I conclude that Mrs. Field has failed to prove

any entitlement to recover damages under Sections 8, 9, 11 or 14 of the License

Agreement.

         C.      Mrs. Fields’ Implied Covenant Claim Is Not Ripe for Review

         In Count IV of its Complaint, Mrs. Fields asserts that Interbake breached the

implied covenant of good faith and fair dealing. Mrs. Fields advances this claim in

the alternative to Count III if Interbake’s “actions between May 2015 and May 2016”

did not breach the express terms of the License Agreement.346

         The covenant is “a way of implying terms in the agreement, whether

employed to analyze unanticipated developments or to fill gaps in the contract's

provisions,” that requires the parties to a contract to act reasonably and in a manner

that does not frustrate the contract’s underlying purpose:

         Stated in its most general terms, the implied covenant requires “a party
         in a contractual relationship to refrain from arbitrary or unreasonable
         conduct which has the effect of preventing the other party to the
         contract from receiving the fruits” of the bargain. Thus, parties are
         liable for breaching the covenant when their conduct frustrates the


during the term of the license (such as failing to invest in a refreshment of its brand) that
may have caused or at least have contributed to a decline in the value of the business
Interbake operated as a licensee. Tr. 1373 (Anson). Given my conclusion that Mrs. Fields
failed to prove a breach of any provision of the License Agreement except for Section
11(a), for which Mrs. Fields failed to establish any resulting damages, it is unnecessary to
address Anson’s opinions further.
346
      Pl.’s Op. Br. at 67 (Dkt. #175).
                                            103
         “overarching purpose” of the contract by taking advantage of their
         position to control implementation of the agreement’s terms.347

         “Delaware’s implied duty of good faith and fair dealing is not an equitable

remedy for rebalancing economic interests after events that could have been

anticipated, but were not, that later adversely affected one party to a contract. Rather

the covenant is a limited and extraordinary legal remedy.”348 The covenant does not

save a party to an agreement from regret or negligent drafting, and Delaware courts

will not rewrite contractual language “just because one party failed to extract as

complete a range of protections as it, after the fact, claims to have desired during the

negotiation process.”349 It applies instead only “to developments that could not be

anticipated, not developments that the parties simply failed to consider.”350

         Mrs. Fields argues that a “fundamental premise and expectation of the

[License] Agreement was that the licensed business . . . would continue to be a viable

revenue-generating business after the Agreement was over” and thus Interbake had

“an implied obligation to provide reasonable cooperation with [Mrs. Fields] (or its




347
   Dunlap v. State Farm Fire & Cas. Co., 878 A.2d 434, 441 (Del. 2005) (internal
quotations omitted).
348
      Nemec v. Shrader, 991 A.2d 1120, 1128 (Del. 2010).
349
      GC-Sun Holdings, L.P., 910 A.2d at 1033.
350
      Nemec, 991 A.2d at 1126.
                                           104
designee, such as a new licensee) as the Agreement was coming to an end, in order

to facilitate a smooth transition of the business.”351

         Interbake counters that Mrs. Fields knew during the License Agreement

negotiations that “the Agreement was of limited duration and could come to an end”

and thus it should not be permitted to rewrite the License Agreement to include

provisions it could have but failed to request during the negotiations, such as

provisions requiring that Interbake “ensure a smooth transition” or “return a business

viewed as ‘viable’ in [Mrs. Fields’] eyes.” 352 Interbake also points out that the

License Agreement contains a number of provisions addressing the parties’

respective rights upon its termination or cancellation,353 that it expressly provides

for a $2 million minimum annual royalty to protect Mrs. Fields, and that the parties

agreed to delete from the License Agreement any obligation for Interbake to achieve

a minimum amount of annual sales.                 According to Interbake, to imply “a

requirement to return a ‘viable’ business of a certain sales level would improperly

contradict the express provisions of the [License] Agreement and the intent gleaned

from the parties’ negotiations.”354




351
      Pl.’s Op. Br. at 67 (Dkt. #175).
352
      Def.’s Rep. Br. at 56 (Dkt. #186).
353
      See JX 104 §§ 15(d), 15(e), 16, 17.
354
      Def.’s Rep. Br. at 58.
                                            105
      In my opinion, it would be premature and ill-considered to attempt to

adjudicate Mrs. Fields’ implied covenant claim because the License Agreement has

not been terminated and remains in place for all the reasons discussed previously.

Indeed, Interbake has continued to serve as licensee during the pendency of this

litigation under the Standstill Order. To wade into issues of transition before the

transition actually has happened would amount to the rendering of an advisory

opinion.355 Accordingly, Count IV will be dismissed without prejudice for lack of

ripeness.

VI.   CONCLUSION

      For the foregoing reasons, Mrs. Fields is entitled to a declaratory judgment

that the License Agreement was not terminated and remains in place. Judgment will

be entered in Mrs. Fields’ favor on Count I of its Complaint and Counts I-III of

Interbake’s Counterclaim, and in Interbake’s favor on Counts II-III of Mrs. Fields’

Complaint. Count IV of the Complaint will be dismissed without prejudice.

      Both parties sought an award of attorneys’ fees and expenses under Section

22(j) of the License Agreement, which entitles the “Party prevailing . . . to

reimbursement of its reasonable costs and expenses.” But neither party briefed the



355
   See XI Specialty Ins. Co. v. WMI Liquidating Trust, 93 A.3d 1208, 1217 (Del. 2014)
(“Delaware courts do not render advisory or hypothetical opinions.”).



                                        106
issue. The parties are directed to confer and to submit to the Court within five

business days (1) a proposed schedule for briefing the fee and expense issue, and (2)

a form of final judgment. Opening and answer briefs on the fee and expense issue

shall not exceed 3,000 words, with any reply not to exceed 2,000 words.

         The net result of this overly lengthy opinion is that the License Agreement

remains in place, and that about six months remain on its initial term, which expires

on December 31, 2017. According to Mrs. Fields’ own expert, that is a common

period of time to transition a business in the consumer packaged goods industry.356

Indeed, that period is roughly equivalent to the amount of time it took for Mrs. Fields

to transition the business from Shadewell to itself, and from itself to Interbake. The

Court strongly encourages the parties to refrain from further unproductive litigation,

and to use the time that remains on the initial term of the License Agreement to work

together in a reasonable way to effectuate the transition in a business-like manner.

         IT IS SO ORDERED.




356
      Tr. 1382-83 (Anson).
                                         107